Exhibit 10.1

EXECUTION COPY

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated March 28, 2019, is
between Superior Industries International, Inc. (the “Company”) and Majdi B.
Abulaban (“Executive”).

RECITALS

The Company is engaged primarily in the automobile wheel manufacturing business.
Executive has applicable business experience in the international manufacturing
and automotive sectors and possesses valuable skills and experience that will be
used in advancing the Company’s interests. For good and valuable consideration,
the receipt of which is acknowledged, the parties wish to enter into this
Agreement pursuant to which Executive will serve in the capacity of President
and Chief Executive Officer of the Company (“President and CEO”), upon the terms
and conditions set forth in this Agreement.

AGREEMENT

Executive and the Company, intending to be legally bound, agree as follows:

 

1.

SERVICES

 

  1.1

General Services, Reports to Board of Directors.

 

  1.1.1

Starting no later than May 15, 2019 (the “Start Date”), the Company hereby
engages Executive as its President and CEO, reporting to the Company’s Board of
Directors (the “Board”). Executive shall perform the duties customarily
performed by one holding such position in a similar business as that engaged in
by the Company, as determined by the Board in its sole and absolute discretion,
and shall serve as a member of the Board so long as he is elected to the Board
by the Company’s shareholders, as further specified in Section 1.2. (The duties
to be performed by Executive to the Company and its affiliates shall hereinafter
be referred to as the “Services”.)

 

  1.1.2

Executive shall devote his entire working time, attention, and energies to the
business of the Company, and shall not, during the Term (as defined below), be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the prior written
consent of the Board. The foregoing is not intended to restrict (i) Executive’s
ability to enter into passive investments; (ii) Executive’s ability to serve on
the boards of civic or charitable organizations; or (iii) Executive’s ability to
serve on the board(s) set forth on Exhibit A attached hereto and any other board
with the prior written consent of the Board; provided, that the foregoing
activities are not competitive with the business of the Company and do not
interfere with Executive’s ability to perform his duties and responsibilities on
behalf of the Company.



--------------------------------------------------------------------------------

  1.2

Board Membership. During the Term, Executive shall, subject to the fiduciary
duties of the Board, be nominated to, and be recommended to shareholders for,
the management slate of directors at each annual meeting of shareholders that
occurs during the Term, for a term equal to that of other directors being
nominated at such meeting.

 

  1.3

Location. Executive shall be based at the Company’s corporate headquarters in
Southfield, Michigan. Executive shall undertake such travel as is necessary or
advisable for the effective performance of the duties of the position.

 

  1.4

Best Abilities. Executive shall serve the Company faithfully and to the best of
his ability and shall use his best abilities to perform the Services. Executive
shall act at all times according to what is reasonably believed to be in the
best interests of the Company.

 

  1.5

Company Authority. As an officer of the Company, Executive shall, with the
assistance of consultants, professionals, and other employees of the Company,
comply with all laws, rules and regulations applicable to Executive as a result
of this Agreement (the “Laws”). In complying with the Laws, Executive may after
reasonable investigation and in good faith rely upon advice given to Executive
or to the Board by the Company’s legal counsel and other consultants or
employees the Company engages in connection with compliance with the Laws;
provided, however, that Executive may rely only upon advice that is within the
scope of the profession or expertise of the person providing such advice.
Executive shall comply with the Company’s Policies and Procedures and Code of
Conduct (as they may be amended from time to time), as well as practices now in
effect or as later amended or adopted by the Company, as generally required of
senior executives at the Company.

 

2.

TERM

 

  2.1

Term and Renewal. The term of this Agreement and Executive’s employment
hereunder (the “Term”) shall commence as of the Start Date and shall continue
from and after such date through and including the second (2nd) anniversary of
the Start Date, subject to renewal as provided in this Section 2.1 and subject
to earlier termination as provided in Section 4 of this Agreement. This
Agreement automatically shall renew for additional one (1) year periods unless
either party provides written notice of intent not to renew the Agreement at
least sixty (60) days in advance of the then-scheduled expiration date. For the
avoidance of doubt, the “Term” shall refer to the period of the employment of
Executive by the Company from the Start Date through the end of the period
provided above and any renewal term, or such shorter period as Executive may be
employed by the Company if Executive’s employment is earlier terminated as
provided in Section 4.

 

2



--------------------------------------------------------------------------------

3.

COMPENSATION AND BENEFITS

 

  3.1

Compensation. Executive’s total compensation consists of base salary, annual
bonus opportunity, and long-term incentive compensation (as further described in
this Agreement) and other benefits generally provided to senior executives of
the Company. Any compensation paid to Executive shall be pursuant to the
Company’s policies and practices for exempt employees and shall be subject to
all applicable laws and requirements regarding the withholding of federal, state
and/or local taxes. Compensation provided in this Agreement is full payment for
the Services and Executive shall receive no additional compensation for
extraordinary services unless otherwise authorized in writing by the Board.

 

  3.1.1

Base Compensation. During the Term, the Company agrees to pay Executive an
initial annual base salary of $800,000.00, less applicable withholdings, payable
in equal installments on the Company’s normal payroll dates, with increases, if
any, to Executive’s base salary level to be determined by the independent
members of the Board, based on the recommendation by the Compensation and
Benefits Committee of the Board (the “Compensation Committee”), in its or their
discretion.

 

  3.1.2

Annual Bonus. Beginning in fiscal year 2019 and for each completed fiscal year
thereafter during the Term, Executive shall be eligible for an annual cash bonus
(“Annual Bonus”), with a target Annual Bonus opportunity of 125% of his annual
base salary and a maximum Annual Bonus opportunity of 250% of his annual base
salary, each based on the performance of Executive and the Company during each
fiscal year of the Company during the Term relative to performance goals
established for such fiscal year by the Compensation Committee pursuant to and
subject to the terms and conditions of the Superior Industries International,
Inc. Annual Incentive Performance Plan, as it may be amended from time to time,
or under any successor plan thereto (“AIPP”). For each fiscal year during the
Term, the Annual Bonus performance goals shall be established by the
Compensation Committee in accordance with the AIPP, after consultation with
Executive, and set forth in writing not later than March 15 of such fiscal year.
The Compensation Committee shall determine the level of attainment of
performance goals and the amount of the Annual Bonus following the end of each
fiscal year based on the Company’s audited financial statements for such fiscal
year. The Company shall pay the Annual Bonus, to the extent payable in
accordance with this Section 3.1.2, on or before March 15 of the fiscal year
following the fiscal year for which it is earned. Notwithstanding anything
herein to the contrary, Executive’s Annual Bonus with respect to fiscal year
2019 shall be no less than $625,000.00.

 

  3.1.3

Make-Whole Equity Incentive Awards. In connection with the commencement of
Executive’s provision of the Services to the Company and as a material
inducement to Executive being hired by the Company,

 

3



--------------------------------------------------------------------------------

  the Company shall grant to Executive make-whole long-term equity incentive
awards under and subject to the terms and conditions of the Superior Industries
International, Inc. 2019 Inducement Grant Plan (the “Inducement Plan”) and the
equity award agreements attached hereto as Exhibit B (collectively, the “Initial
Stock Grant”). The Initial Stock Grant shall be granted in accordance with the
inducement grant exception to shareholder approval of equity plans set forth in
Section 303A.08 of the NYSE Listed Company Manual.

 

  3.1.4

Long Term Incentives. Beginning in fiscal year 2019 and for each fiscal year
thereafter during the Term, the Company shall grant to Executive long-term
incentive awards with a target long-term incentive opportunity of 300% of his
annual base salary, as may be approved by the Compensation Committee under and
subject to the terms and conditions of (i) for fiscal year 2019, the Inducement
Plan and the equity award agreements attached hereto as Exhibit C, and (ii) for
each subsequent fiscal year during the Term, the Superior Industries
International, Inc. 2018 Equity Incentive Plan, as it may be amended from time
to time, or under any successor or substitute plan approved by the Company’s
shareholders (the “Equity Plan”) and the equity award agreements thereunder. The
Inducement Plan awards described in clause (i) of this Section 3.1.4 are made in
connection with the commencement of Executive’s provision of the Services to the
Company and as a material inducement to Executive being hired by the Company,
and shall be granted in accordance with the inducement grant exception to
shareholder approval of equity plans set forth in Section 303A.08 of the NYSE
Listed Company Manual. Currently, the long-term incentive awards contemplated by
clause (ii) of this Section 3.1.4 are provided as follows: (A) one-third (1/3)
of such awards are provided in the form of time-based restricted stock units,
which vest ratably over three (3) years following the grant date, and
(B) two-thirds (2/3) of such awards are provided in the form of
performance-based restricted stock units, which vest based on the attainment of
performance goals established by the Compensation Committee. Each
performance-based long-term incentive award granted to Executive will be subject
to a maximum payout opportunity equal to 200% of the applicable target award
amount.

 

  3.2

Business Expenses. The Company shall reimburse Executive for ordinary and
necessary business expenses reasonably incurred in performing the Services,
provided that:

 

  3.2.1

Each such expenditure is of a nature qualifying it as a proper deduction on the
federal and state income tax returns of the Company as a business expense and
not as compensation to Executive; and

 

4



--------------------------------------------------------------------------------

  3.2.2

Executive furnishes to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Company and not as compensation to
Executive.

 

  3.3

Additional Benefits. The Company shall provide Executive those employee benefits
and perquisites normally granted by the Company to senior executives, subject to
eligibility requirements applicable to each benefit or perquisite. The Company
has no obligation to provide any other benefits unless provided for in this
Agreement. The Company reserves the right to modify, suspend, or discontinue any
and all of its benefit plans, policies, and practices and perquisites at any
time without notice to or recourse by Executive.

 

  3.4

Automobile Allowance. During the Term, the Company shall provide Executive with
a monthly automobile allowance commensurate with Company policy.

 

  3.5

Executive’s Attorney’s Fees. The Company shall reimburse Executive for up to
$30,000.00 in reasonable and documented attorneys’ fees incurred by Executive
for advice and negotiation in connection with the documentation and execution of
this Agreement.

 

  3.6

Paid Vacation. Executive shall be entitled to four (4) weeks of paid vacation
time off, the amount, accrual and use of such paid vacation time shall be
governed by the Company’s vacation policy.

 

  3.7

Withholding Taxes. The Company intends and is authorized to withhold federal,
state, local or foreign income taxes, FICA taxes, and any other applicable taxes
from or with respect to any and all payments made and benefits provided
hereunder, as and to the extent required by applicable law.

 

4.

TERMINATION

 

  4.1

Circumstances of Termination. This Agreement and the relationship between the
Company and Executive may be terminated prior to the expiration of the Term only
as follows:

 

  4.1.1

Death. This Agreement shall terminate upon Executive’s death, effective as of
the date of Executive’s death.

 

  4.1.2

Disability. The Company may, at its sole discretion, either suspend compensation
payments due under Section 3.1 or terminate this Agreement due to Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean
circumstances in which Executive is incapable of performing the Services, after
the Company has made or attempted to provide reasonable accommodations to
Executive as required by applicable law, because of accident, injury, or
physical or mental illness for sixty (60) consecutive days, or is unable or
shall have failed to perform the Services for a total period of ninety
(90) days, regardless of whether such days are consecutive. If the Company
suspends compensation

 

5



--------------------------------------------------------------------------------

  payments because of Executive’s Disability, the Company shall resume
compensation payments when Executive resumes performance of the Services. If the
Company elects to terminate this Agreement due to Executive’s Disability, it
will give Executive not less than thirty (30) days’ advance written notice.

 

  4.1.3

For Cause. The Company may terminate this Agreement, without advance notice, for
Cause. The Company’s exercise of its right to terminate for Cause under this
Section 4.1.3 shall be without prejudice to any other remedy to which the
Company may be entitled at law, in equity, or under this Agreement. For the
purpose of this Agreement, “Cause” shall mean, as determined by the Board in its
sole discretion:

 

  (i)

Executive’s indictment for (or procedural equivalent) or conviction of, or
pleading of guilty or nolo contendere to, any felony or any crime involving
moral turpitude or misrepresentation;

 

  (ii)

Executive’s willful failure or refusal to carry out the reasonable and lawful
directions of the Board concerning duties or actions consistent with the
Executive’s position;

 

  (iii)

Executive’s willful misconduct (by act or omission) against the Company
constituting fraud, embezzlement, misappropriation of funds or breach of
fiduciary duty;

 

  (iv)

Executive’s gross or willful misconduct resulting in substantial loss to the
Company or substantial damage to the Company’s reputation;

 

  (v)

Executive’s willful violation of any material reasonable rules, regulations,
policies, directions or restrictions of the Company regarding employee conduct;
or

 

  (vi)

Executive’s willful and material breach of any provision of this Agreement.

For such purpose, no act or omission to act by Executive shall be “willful” if
conducted in good faith and with a reasonable belief that such act or omission
was in the best interests of the Company. Any determination of Cause by the
Company will be made by a resolution approved by a majority of the members of
the Board (not counting Executive as a Board member for this purpose), provided
that no such determination (other than under clause (i)) may be made until
Executive has been given written notice detailing the specific Cause event, an
opportunity to appear before the Board to refute such finding (with the
assistance of counsel), and a period of fifteen (15) days following such
appearance to cure such event (if susceptible to cure) to the satisfaction of
the Board.

 

6



--------------------------------------------------------------------------------

  4.1.4

Without Cause. This Agreement may be terminated without Cause at any time by the
Company upon thirty (30) days’ advanced written notice to Executive. Any
termination of Executive’s employment as a result of Executive’s death or
Disability pursuant to Section 4.1.1 or 4.1.2 shall not be considered a
termination by the Company without Cause.

 

  4.1.5

Voluntary Termination. This Agreement may be terminated for any reason at any
time by Executive upon thirty (30) days’ advanced written notice to the Company.

 

  4.1.6

Good Reason. Executive’s employment may be terminated by Executive for Good
Reason. “Good Reason” shall mean the occurrence of any of the following, without
Executive’s express consent:

 

  (i)

A material diminution in Executive’s position, duties, authority or
responsibilities, including any failure to nominate or to re-nominate Executive
to the Board;

 

  (ii)

A material reduction in Executive’s base salary and/or target incentive
compensation opportunity, unless consistent with similar adjustments for all
other executive officers;

 

  (iii)

A requirement that Executive report to a corporate officer or employee instead
of reporting directly to the Board;

 

  (iv)

The relocation of Executive’s principal place of employment by more than fifty
(50) miles from the prior location;

 

  (v)

The issuance by the Company of a notice of nonrenewal of the Term pursuant to
Section 2.1 of this Agreement; or

 

  (vi)

Any other action or inaction that constitutes a material breach by the Company
of this Agreement.

A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than thirty
(30) days after the initial occurrence of such event), and there shall have
passed thirty (30) days within which the Company has not taken any action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive, and Executive terminates
his employment within six (6) months after the initial occurrence of such event.
Good Reason shall not include any action resulting from Executive’s death or
Disability. The parties intend, believe and take the position that a resignation
by Executive for Good Reason as defined above effectively constitutes an
involuntary separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Treas. Reg
§1.409A-1(n)(2).

 

7



--------------------------------------------------------------------------------

  4.2

Executive’s Rights Upon Termination.

 

  4.2.1

Death or Disability. Upon termination of this Agreement because of death or
Disability of Executive pursuant to Sections 4.1.1 or 4.1.2 above, the Company
shall have no further obligation to Executive under this Agreement or otherwise,
except to pay to Executive or to Executive’s estate or designated beneficiary
the following amounts, if any, owed to Executive prior to the date of
Executive’s death or termination due to Disability: (a) any accrued and unpaid
annual base salary prorated to the date of termination (including accrued
vacation, but less applicable withholdings), (b) a prorated amount of Annual
Bonus for the fiscal year in which Executive’s employment terminates, based on
actual performance and paid at the time that annual bonuses, if any, are
generally paid to other senior executives of the Company, with such proration
based on the number of days in such fiscal year prior to Executive’s termination
date divided by 365, (c) reimbursement of any unpaid reimbursable expenses. Any
such accrued obligations shall be paid to Executive or Executive’s estate or
beneficiary, as applicable (other than the amount described in clause (b), which
shall be paid, if at all, in accordance with the timing set forth therein), in a
lump sum in cash within thirty (30) days after the date of termination, and
(d) the Initial Stock Grant shall vest in full as of the date of termination,
with the payout level under the performance-based portion of the Initial Stock
Grant determined and deemed to have been earned based upon an assumed
achievement of all relevant performance goals at the “target” level.

 

  4.2.2

Termination for Cause. Upon termination of Executive’s employment for Cause
pursuant to Section 4.1.3, the Company shall have no further obligation to
Executive under this Agreement or otherwise except to pay to Executive the
following amounts, if any, owed to Executive prior to the date of termination of
this Agreement: (a) any unpaid annual base salary prorated to the date of
termination (including accrued vacation, but less applicable withholdings) and
(b) reimbursement of any unpaid reimbursable expenses. Any such accrued
obligations shall be paid to Executive in a lump sum in cash within thirty
(30) days after the date of termination.

 

  4.2.3

Termination without Cause or for Good Reason other than within two years after a
Change in Control. Upon termination of Executive’s employment by the Company
without Cause pursuant to Section 4.1.4 or upon termination of Executive’s
employment by Executive for Good Reason pursuant to Section 4.1.6, in either
case prior to, or more than two (2) years after, a

 

8



--------------------------------------------------------------------------------

  Change in Control (as defined in the Equity Plan), the Company shall have no
further obligation to Executive under this Agreement or otherwise, except to pay
or provide the following to Executive:

 

  4.2.3.1

Any accrued and unpaid annual base salary prorated to the date of termination
(including accrued vacation, but less applicable withholdings) and reimbursement
of any unpaid reimbursable expenses owed by the Company to Executive through the
termination date, which amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the date of termination.

 

  4.2.3.2

Subject to Section 4.2.3.5, continued payment of Executive’s then-current annual
base salary for eighteen (18) months following the termination date, payable in
substantially equal installments in accordance with the Company’s standard
payroll practices (the “Severance Compensation”); provided, that no installment
or portion of the Severance Compensation shall be payable or paid prior to the
expiration of the applicable revocation period for the Separation Agreement
described in Section 4.2.3.5 below or such later date as may be required by
Section 10 of this Agreement.

 

  4.2.3.3

Subject to Section 4.2.3.5, a prorated amount of Annual Bonus for the fiscal
year in which Executive’s employment terminates, based on actual performance and
paid at the time that annual bonuses, if any, are generally paid to other senior
executives of the Company, with such proration based on the number of days in
such fiscal year prior to Executive’s termination date divided by 365; provided,
that such Annual Bonus shall not be payable or paid prior to the expiration of
the applicable revocation period for the Separation Agreement described in
Section 4.2.3.5 below or such later date as may be required by Section 10 of
this Agreement.

 

  4.2.3.4

Subject to Section 4.2.3.5 and provided that Executive is eligible for and
timely elects group health insurance continuation coverage for himself, his
spouse and dependents under a Company group health plan or plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or any
comparable state law (“COBRA”), the Company shall pay or reimburse Executive for
the COBRA premiums for such coverage, equal to the employer portion of the
premium that was in effect under the applicable Company group health plan(s)
immediately prior to Executive’s termination date, for the period beginning on
the Executive’s termination date and ending on the earlier of (i) the eighteen
(18) month anniversary of the termination date and (ii) the date as of which
Executive becomes eligible to receive comparable benefits from a subsequent
employer. Notwithstanding the foregoing, the Company shall have no obligation to
make such payment or pay such reimbursement in the event that the provision of
such benefit would result in noncompliance with applicable law or the assessment
of penalties or fines.

 

9



--------------------------------------------------------------------------------

  4.2.3.5

Each of the payments and other benefits to be provided under Sections 4.2.3.2,
4.2.3.3 and 4.2.3.4 above (collectively, the “Severance Benefits”) shall be
subject to the provisions of Section 10 of this Agreement and shall be
conditioned upon (i) within thirty (30) days following the termination date,
Executive’s timely execution, delivery, and non-revocation of a separation
agreement and general release of claims (a “Separation Agreement”), which shall
include, among other things, the language set forth in Exhibit D; provided, that
in the absence of the timely execution and delivery of such a Separation
Agreement or if such Separation Agreement is subsequently revoked by Executive,
the Company shall have no obligation to provide the Severance Benefits, and
(ii) Executive’s continued compliance with his obligations under Article 6;
provided, however, that the Company may in its reasonable discretion revise the
language in Exhibit D at any time prior to the execution of the Separation
Agreement to update it to comply with developments in the law governing such
types of agreements. The Severance Benefits shall be in lieu of any other
severance benefit or other right or remedy to which Executive would otherwise be
entitled under the Company’s plans, policies or programs in effect on the Start
Date or thereafter. Executive acknowledges and agrees that in the event
Executive breaches any provision of Article 6 or the Separation Agreement, his
right to receive the Severance Benefits shall automatically terminate and
Executive shall repay, return and restore any and all Severance Benefits
received.

 

  4.2.4

Voluntary Termination. Upon Executive’s voluntary termination of his employment,
including without limitation upon expiration of the Term as a result of
Executive giving notice of nonrenewal pursuant to Section 2.1 above, the Company
shall have no further obligation to Executive under this Agreement or otherwise,
except to pay to Executive the following amounts, if any, owed to Executive
prior to the date of termination of this Agreement: (a) any unpaid annual base
salary prorated to the date of termination (including accrued vacation, but less
applicable withholdings) and (b) reimbursement of any unpaid reimbursable
expenses. Any such accrued obligations shall be paid to Executive in a lump sum
in cash within 30 days after the date of termination.

 

10



--------------------------------------------------------------------------------

  4.2.5

Termination after a Change in Control. If, within two (2) years after a Change
in Control, (i) the Company shall terminate Executive’s employment other than
for Cause or Disability or (ii) Executive shall terminate his employment for
Good Reason, the Company shall have no further obligation to Executive under
this Agreement or otherwise except to pay or provide the following to Executive:

 

  4.2.5.1

Any accrued and unpaid annual base salary prorated to the date of termination
(including accrued vacation, but less applicable withholdings) and reimbursement
of any unpaid reimbursable expenses owed by the Company to Executive through the
termination date, which amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the date of termination.

 

  4.2.5.2

Subject to Section 4.2.5.5, an amount equal to two (2) times the sum of
(i) Executive’s then-current annual base salary, and (ii) Executive’s target
Annual Bonus for the fiscal year in which Executive’s employment terminates (the
“CIC Severance Compensation”), which shall be paid to Executive in a lump sum in
cash thirty (30) days after the date of termination; provided, that no portion
of the CIC Severance Compensation shall be payable or paid prior to the
expiration of the applicable revocation period for the Separation Agreement
described in Section 4.2.5.4 below or such later date as may be required by
Section 10 of this Agreement.

 

  4.2.5.3

Subject to Section 4.2.5.5 and provided that Executive is eligible for and
timely elects group health insurance continuation coverage for himself, his
spouse and dependents under a Company group health plan or plans pursuant to
COBRA, the Company shall pay or reimburse Executive for the COBRA premiums for
such coverage, equal to the employer portion of the premium that was in effect
under the applicable Company group health plan(s) immediately prior to
Executive’s termination date, for the period beginning on the Executive’s
termination date and ending on the earlier of (i) the twenty-four (24) month
anniversary of the termination date and (ii) the date as of which Executive
becomes eligible to receive comparable benefits from a subsequent employer.
Notwithstanding the foregoing, the Company shall have no obligation to make such
payment or pay such reimbursement in the event that the provision of such
benefit would result in noncompliance with applicable law or the assessment of
penalties or fines.

 

  4.2.5.4

As of the date of termination, (i) all service-based vesting restrictions
applicable to Executive’s outstanding equity awards that were issued under the
Inducement Plan or the Equity Plan shall lapse, and (ii) the payout level under
all of Executive’s outstanding performance-based equity awards issued under the
Inducement Plan or the Equity Plan that were outstanding immediately prior to
the effective time of the Change in Control shall be determined and deemed to
have been earned based upon an assumed achievement of all relevant performance
goals at the “target” level.

 

11



--------------------------------------------------------------------------------

  4.2.5.5

Each of the payments and benefits to be provided under Sections 4.2.5.2 and
4.2.5.3 above (collectively, the “CIC Severance Benefits”) shall be subject to
the provisions of Section 10 of this Agreement and shall be conditioned upon
(i) within thirty (30) days of the termination date, Executive’s timely
execution, delivery, and non-revocation of a Separation Agreement, which shall
include, among other things, the language set forth in Exhibit D; provided, that
in the absence of the timely execution and delivery of such a Separation
Agreement or if such Separation Agreement is subsequently revoked by Executive,
the Company shall have no obligation to provide the CIC Severance Benefits, and
(ii) Executive’s continued compliance with his obligations under Article 6;
provided, however, that the Company may in its reasonable discretion revise the
language in Exhibit D at any time prior to the execution of the Separation
Agreement to update it to comply with developments in the law governing such
types of agreements. The CIC Severance Benefits shall be in lieu of any other
severance benefit or other right or remedy to which Executive would otherwise be
entitled under the Company’s plans, policies or programs in effect on the Start
Date or thereafter (including, without limitation, the Company’s Executive
Change in Control Severance Plan). Executive acknowledges and agrees that in the
event Executive breaches any provision of Article 6 or the Separation Agreement,
his right to receive the CIC Severance Benefits shall automatically terminate
and Executive shall repay, return and restore any and all CIC Severance Benefits
received.

 

  4.2.6

Board Membership. Unless otherwise determined by the Board, upon the termination
of Executive’s employment for any reason, Executive shall be deemed to have
resigned as a member of the Board effective as of the date of Executive’s
termination, without any further action by Executive or any other party.
Executive shall cooperate with any reasonable documentation requested by the
Company to effectuate or report such resignation from the Board.

 

5.

REPRESENTATIONS AND WARRANTIES

 

  5.1

Representations of Executive. Executive represents and warrants that he has all
right, power, authority and capacity, and is free to enter into this Agreement;
that by doing so, Executive will not violate or interfere with the rights of any
other person or entity; and that Executive is not subject to any contract,
understanding or obligation that will or might prevent, interfere with or impair
the performance of this Agreement by Executive. Executive shall indemnify and
hold the Company harmless with respect to any losses, liabilities, demands,
claims, fees,

 

12



--------------------------------------------------------------------------------

  expenses, damages and costs (including attorneys’ fees and court costs)
resulting from or arising out of any third party claim or action based upon
Executive’s violation of the foregoing representation.

 

  5.2

Representations of the Company. The Company represents and warrants that it has
all right, power and authority, without the consent of any other person, to
execute and deliver, and perform its obligations under, this Agreement. All
corporate and other actions required to be taken by the Company to authorize the
execution, delivery and performance of this Agreement and the consummation of
all transactions contemplated hereby have been duly and properly taken.

 

  5.3

Materiality of Representations. The representations, warranties and covenants
set forth in this Agreement shall be deemed to be material and to have been
relied upon by the parties hereto.

 

6.

COVENANTS

 

  6.1

Nondisclosure and Nonuse of Confidential Information.

 

  6.1.1

Executive shall not use or disclose to any person, either during the Term or
thereafter, any Confidential Information (as defined below) of which Executive
is or becomes aware, whether or not such information is developed by him, for
any reason or purpose whatsoever, nor shall he make use of any of the
Confidential Information for his own purposes or for the benefit of any person
except the Company or its affiliates, except (i) to the extent that such
disclosure or use is directly related to and required by Executive’s performance
in good faith of the Services or (ii) to the extent required to do so by a court
of competent jurisdiction. Executive will take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination of Executive’s employment, or at any time the Company may request,
all memoranda, notes, plans, records, reports, computer tapes and software and
other documents and data (and copies thereof) relating to the Confidential
Information or the Work Product (as defined below) of the Company or any
affiliate thereof that Executive may then possess or have under his control.

 

  6.1.2

“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or any of its
affiliates in connection with its business, including, but not limited to,
information, observations and data obtained by Executive during Executive’s
employment with the Company, an affiliate or any predecessors thereof (including
those obtained prior to the date of this Agreement) concerning (i) the business
or affairs of the Company or any affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer

 

13



--------------------------------------------------------------------------------

  software (including operating systems, applications and program listings),
data bases, accounting and business methods, inventions, devices, new
developments, methods and processes (whether patentable or unpatentable and
whether or not reduced to practice), customers and clients and customer and
client lists, all technology and trade secrets, and all similar and related
information in whatever form. Notwithstanding the foregoing, “Confidential
Information” will not include any information that has been published in a form
generally available to the public prior to the date Executive proposes to
disclose or use such information.

 

  6.1.3

For the avoidance of doubt, this Section 6.1 does not prohibit or restrict
Executive (or Executive’s attorney) from responding to any inquiry about this
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or governmental entity, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Executive understands and acknowledges that he does not need the
prior authorization of the Company or an affiliate thereof to make any such
reports or disclosures and that he is not required to notify the Company that he
has made such reports or disclosures.

 

  6.1.4

Notwithstanding anything in this Section 6.1 or elsewhere in this Agreement to
the contrary, Executive understands that he may, pursuant to the U.S. Defend
Trade Secrets Act of 2016 (“DTSA”), without informing the Company prior to any
such disclosure, disclose Confidential Information (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, without
informing the Company prior to any such disclosure, if Executive files a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
Executive may, pursuant to the DTSA, disclose Confidential Information to his
attorney and use the Confidential Information in the court proceeding or
arbitration, provided that Executive files any document containing the
Confidential Information under seal and does not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize Executive
to disclose to any third party (including any government official or any
attorney Executive may retain) any communications that are covered by the
Company’s attorney-client privilege.

 

14



--------------------------------------------------------------------------------

  6.2

Covenants Not to Compete or Solicit.

 

  6.2.1

During the Term and ending twelve (12) full months after the effective date of
the Executive’s termination of employment (the “Restricted Period”), Executive
shall not engage and shall cause his affiliates not to engage, directly or
indirectly, either as principal, agent, consultant, proprietor, creditor,
stockholder, director, officer or employee, or participate in the ownership,
management, operation or control of any other business engaged in the Subject
Business (as defined below) anywhere within the Restricted Territory (a
“Prohibited Business”) except with the Company’s prior written consent (which
may be withheld in the Company’s sole discretion). For purposes of this
Agreement, “Subject Business” means (i) the business of designing and
manufacturing aluminum wheels for sale to original equipment manufacturers
(OEMs) and aftermarket distributors and (ii) any other business conducted or
actively contemplated by the Company or a subsidiary thereof, as of the
effective date of the termination of Executive’s employment with the Company or
a subsidiary thereof. For purposes of this Agreement, “Restricted Territory”
means North America and Europe. Nothing herein shall prohibit Executive from
being a passive owner of not more than one percent (1.0%) of the outstanding
stock of any class of any corporation, which is publicly traded.

 

  6.2.2

During the Restricted Period, Executive shall not, and shall cause his
affiliates not to, directly or indirectly through another person (i) induce any
employee of the Company or any of its affiliates to leave the employ of the
Company or any of its affiliates, as applicable, or (ii) induce any customer,
supplier, licensee, vendor or other business relation of the Company or any of
its affiliates to cease doing business with the Company or any of its
affiliates, or in any way intentionally interfere with the relationship between
any such customer, supplier, licensee, vendor or business relation, on the one
hand, and the Company or any of its affiliates, on the other hand.

 

  6.3

Intellectual Property Rights.

 

  6.3.1

Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to all Work Product. Executive
agrees that all Work Product belongs in all instances to the Company. Executive
will promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company or an affiliate thereof (whether during or
after the Term) to establish and confirm the Company’s ownership of such Work
Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the Term) in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product. Executive recognizes and agrees
that the Work Product, to the extent copyrightable, constitutes works for hire
under the copyright laws of the United States.

 

15



--------------------------------------------------------------------------------

  6.3.2

“Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) during the Term together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing. Notwithstanding the foregoing, “Work Product” shall not include the
patents and other assets set forth on Exhibit E hereto. Executive hereby
represents and warrants that the patents and other assets owned by Executive set
forth on Exhibit E are not related in any way to the Company, except as stated
therein.

 

  6.4

Non-Disparagement. Executive shall not, in any manner, directly or indirectly,
make any oral or written statement to any person that disparages or places the
Company or an affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that Executive shall not be required to make any
untruthful statement or to violate any law. The Company shall not, and shall
direct the Board and the Company’s senior executives to not, in any manner,
directly or indirectly, make any oral or written statement to any person that
disparages or places Executive in a false or negative light; provided, however,
that none of the foregoing shall be required to make any untruthful statement or
to violate any law.

 

  6.5

Covenant to Deliver Records. Upon termination of Executive’s employment,
Executive will deliver to the Company all customer lists, proposals, reports,
memoranda, computer software and programming, budgets and other financial
information, and other materials or records or writings of any type (including
any copies thereof and regardless of the medium in which the information exists)
made, used or obtained by Executive in connection with his employment by the
Company.

 

  6.6

Executive Compliance with Company Policies. Executive shall be subject to the
provisions of the Company’s policies, including the Company’s Non-Disclosure
Agreement, Standards of Professional Conduct Statement, Employee Handbook and
Code of Conduct, all four of which are incorporated herein by this reference.

 

16



--------------------------------------------------------------------------------

  6.7

Enforcement.

 

  6.7.1

Executive understands that the restrictions set forth in this Section 6 may
limit his ability to earn a livelihood in a business similar to the business of
the Company or an affiliate thereof, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits in
connection with his employment with the Company or an affiliate thereof to
clearly justify such restrictions which, in any event (given his education,
skills and ability), Executive does not believe would prevent him from otherwise
earning a living. Executive has carefully considered the nature and extent of
the restrictions placed upon him by this Section 6, and hereby acknowledges and
agrees that the same are reasonable, do not confer a benefit upon the Company
disproportionate to the detriment of Executive and are reasonable in time, scope
and territory and necessary for the protection of the Company and its affiliates
and are an essential inducement to the Company’s employment of Executive
hereunder.

 

  6.7.2

Because Executive’s services are unique and because Executive has access to
Confidential Information and Work Product, the parties hereto agree that money
damages would be an inadequate remedy for any breach of the provisions of this
Section 6. Therefore, in the event of a breach or threatened breach of the
restrictions of this Section 6, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor at law or in
equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security) or require
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of the covenants contained in
this Section 6, if and when the judgment of a court of competent jurisdiction is
so entered against Executive.

 

  6.7.3

If, at the time of enforcement of the restrictions provided in this Section 6, a
court or arbitrator holds that the restrictions stated herein are unreasonable
under the circumstances then existing, the parties agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area determined to be reasonable
under the circumstances by such court or arbitrator, as applicable.

 

  6.7.4

Executive covenants and agrees that he will not seek to challenge the
enforceability of the covenants contained in this Section 6 against the Company
or any of its affiliates, nor will Executive assert as a defense to any action
seeking enforcement of the provisions contained in this Section 6 (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by Executive.

 

17



--------------------------------------------------------------------------------

7.

CERTAIN RIGHTS OF COMPANY

 

  7.1

Announcement. The Company shall have the right to make public announcements
concerning the execution of this Agreement and certain terms thereof.

 

  7.2

Right to Insure. The Company shall have the right to secure, in its own name or
otherwise, and at its own expense, life, health, accident or other insurance
covering Executive, and Executive shall have no right, title or interest in and
to such insurance. Executive shall assist the Company in procuring such
insurance by submitting to examinations and by signing such applications and
other instruments as may be required by the insurance carriers to which
application is made for any such insurance.

 

  7.3

Right to Recover Excess Payments. Executive agrees that should any payments that
are made or benefits that are provided pursuant to this Agreement be prohibited
by applicable law, regulation or regulatory order, Executive agrees that he
shall return or otherwise reimburse the Company for the amount of such
prohibited payments or benefits to the maximum extent required by such law,
regulation or regulatory order. Without limiting the foregoing, Executive agrees
to promptly comply with any applicable rule or regulation which requires the
return or reimbursement to the Company of any payments, benefits or other
compensation, including, but not limited to, return or reimbursement in
connection with any incentive compensation previously paid prior to the issuance
of a financial restatement as required under the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the Sarbanes-Oxley Act of 2002 and all regulations
promulgated by any self-regulatory organization on which the Company’s common
stock may then be listed. Without limiting the foregoing, Executive agrees that
after the Start Date, in the event the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under federal securities laws, the Executive
shall return or reimburse the Company (whether or not Executive is then serving
as a current executive officer of the Company) for any incentive-based
compensation (including stock options, restricted stock and restricted stock
units awarded as compensation) during the three (3)-year period preceding the
date on which the Company is required to prepare an accounting restatement,
based on the erroneous data, in excess of what would have been paid to Executive
under the accounting restatement.

 

8.

ASSIGNMENT

 

  8.1

Neither party may assign or otherwise dispose of its rights nor obligations
under this Agreement without the prior written consent of the other party except
as provided in this Section. The Company may assign and transfer this Agreement,
or its interest in this Agreement, to any affiliate or subsidiary of the Company
(providing such assignee assumes the Company’s obligations under this Agreement)
without Executive’s consent. Executive shall, if requested by the Company,
perform the Services, as specified in this Agreement, for the benefit of any
subsidiary or other affiliate of the Company. The Company shall require any

 

18



--------------------------------------------------------------------------------

  successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, and such assignment shall not require
Executive’s consent. Upon assignment, acquisition, merger, consolidation or
reorganization, the term “Company” as used herein shall be deemed to refer to
such assignee or successor entity. Executive shall not have the right to assign
his interest in this Agreement, any rights under this Agreement, or any duties
imposed under this Agreement, nor shall Executive or his spouse, heirs,
beneficiaries, executors or administrators have the right to pledge, hypothecate
or otherwise encumber Executive’s right to receive compensation hereunder
without the express written consent of the Company.

 

9.

RESOLUTION OF DISPUTES

 

  9.1

Governing Law. This Agreement and the performance hereunder shall be interpreted
under the substantive laws of the State of Michigan, without giving effect to
the conflict of law principles thereof.

 

  9.2

Exclusive Jurisdiction and Venue. In the event of any dispute arising out of or
in connection with this Agreement or in any way relating to the employment of
Executive for which an action is court is permitted pursuant to Section 9.3, the
parties agree that the exclusive venue for any such action shall be in the
federal and state courts located in Oakland County, Michigan, and the parties
irrevocably consent and submit to the exclusive jurisdiction of such courts
(except for an action to enforce an arbitration award, which may be filed in any
court of competent jurisdiction).

 

  9.3

Submission to Arbitration. The Company and Executive agree that, to the fullest
extent permitted by law, any dispute with any party (including the Company’s
affiliates, successors, predecessors, contractors, employees and agents) that
may arise out of this Agreement, or Executive’s employment with the Company or
the termination thereof, shall be submitted for resolution by mandatory, binding
arbitration in Southfield, Michigan, or another agreed-upon location, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitration requirement applies to all statutory, contractual and/or common law
claims including, but not limited to, claims arising under Title VII of the
Civil Rights Action of 1964; the Age Discrimination in Employment Act; the Equal
Pay Act of 1963; the Fair Labor Standards Act; and the Americans with
Disabilities Act. If there is a dispute as to whether an issue or claim is
arbitrable, the arbitrator will have the authority to resolve any such dispute,
including claims as to fraud in the inducement or execution, or claims as to
validity, construction, interpretation or enforceability. Both the Company and
Executive shall be precluded from bringing or raising in court or any other
forum any dispute that was required by the Agreement to have been submitted to
binding arbitration.

 

19



--------------------------------------------------------------------------------

  This arbitration requirement does not apply to claims for workers’
compensation benefits, claims arising under ERISA (29 U.S.C. §§ 1001, et seq.),
or to claims expressly excluded from arbitration by statute. This arbitration
requirement does not prohibit either party from seeking and obtaining from a
court injunctive or equitable remedies necessary to maintain (or restore) the
status quo or to prevent irreversible or irreparable harm, including such relief
set forth in Section 12.6; in addition, either party may bring an action in
court to compel arbitration pursuant to this Agreement or to enforce an
arbitration award (which action to enforce an arbitration award may be filed in
any court of competent jurisdiction). There will be no right or authority for
any claim subject to arbitration to be heard or arbitrated on a class or
collective basis, as a private attorney general, or in a representative capacity
on behalf of any other person or entity. The arbitrator shall have no authority
to add to or to modify the terms described in this Section, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy.

 

  9.4

Payment of Costs and Fees. Where required by law, the Company shall pay all
additional costs peculiar to the arbitration to the extent such costs would not
otherwise be incurred in a court proceeding (for instance, the Company will, if
required, pay the arbitrator’s fees to the extent it exceeds Court filing fees).
Each party shall pay its own costs and attorneys’ fees in the first instance.
However, the arbitrator may award costs and attorneys’ fees to the prevailing
party to the extent permitted by law. The arbitrator shall apply the same
standard with respect to the awarding of fees and costs as would be awarded if
such claim had been asserted in state or federal court.

 

10.

CODE SECTION 409A

 

  10.1

General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder. Nevertheless, the tax treatment of the
benefits provided under the Agreement is not warranted or guaranteed. Neither
the Company nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive as a result of the application of Section 409A of the Code.

 

  10.2

Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment would be effected, by reason of a
Change in Control or Executive’s Disability or termination of employment, such
amount or benefit will not be payable or distributable to Executive, and/or such
different form of payment will not be effected, by reason of such circumstance
unless (i) the circumstances giving rise to such Change in

 

20



--------------------------------------------------------------------------------

  Control, Disability or termination of employment, as the case may be, meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not prohibit the
vesting of any Non-Exempt Deferred Compensation upon a Change in Control,
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Code Section 409A-compliant “change in control
event”, “disability” or “separation from service,” as the case may be, or such
later date as may be required by Section 10.3 below. If this provision prevents
the application of a different form of payment of any amount or benefit, such
payment shall be made in the same form as would have applied absent such
designated event or circumstance.

 

  10.3

Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a “specified employee” (as defined Code Section 409A and
the final regulations thereunder), then, subject to any permissible acceleration
of payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

 

  (i)

the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s separation from service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and

 

  (ii)

the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

  10.4

Treatment of Installment Payments. Each payment of termination benefits under
Section 4 of this Agreement, including, without limitation, each installment
payment, shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

  10.5

Timing of Release of Claims. Whenever in this Agreement the provision of payment
or benefit is conditioned on Executive’s execution and non-revocation of a
release of claims, such release, must be executed, and all revocation periods

 

21



--------------------------------------------------------------------------------

  shall have expired, within thirty (30) days after the date of termination of
Executive’s employment; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, and if such thirty (30) day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Executive is not
permitted to influence the calendar year of payment based on the timing of his
signing of the release.

 

  10.6

Timing of Reimbursements and In-kind Benefits. If Executive is entitled to be
paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in Executive’s federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s rights to
payment or reimbursement of expenses pursuant to Section 3.2, 3.4, 3.6 or 4.2
shall expire on the earlier of one year after the termination of this Agreement
or ten (10) years after the Start Date. No right of Executive to reimbursement
of expenses under Sections 3.2 or 4.2 or any other Section of this Agreement
shall be subject to liquidation or exchange for another benefit.

 

  10.7

Permitted Acceleration. The Company shall have the sole authority to make any
accelerated distribution to Executive of Non-Exempt Deferred Compensation
payable hereunder, provided that such distribution(s) are permissible under and
meet the requirements of Treas. Reg. Section 1.409A-3(j)(4).

 

11.

CHANGE IN CONTROL TAX PROVISION

 

  11.1

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Executive, determined by the Determination Firm (as defined in Section 11.2
below) as of the date of the Change in Control using the discount rate required
by Section 280G(d)(4) of the Code.

 

22



--------------------------------------------------------------------------------

  11.2

The determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to Section 11.1 (i) and
(ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments to which Executive
was entitled, but did not receive pursuant to Section 11.1, could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive, but no later than March 15 of year following the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

 

12.

GENERAL PROVISIONS

 

  12.1

Notices. Notice under this Agreement shall be sufficient only if hand delivered
or if personally delivered by a major commercial paid delivery courier service
or mailed by certified or registered mail (return receipt requested and postage
pre-paid) to the other party at its address set forth in the signature block
below or to such other address as may be designated by either party in writing.

 

  12.2

Agreement Controls. Unless otherwise provided for in this Agreement, the
Company’s policies, procedures and practices shall govern the relationship
between Executive and the Company. If, however, any of the Company’s policies,
procedures and/or practices conflict with this Agreement (together with any
amendments hereto), this Agreement (and any amendments hereto) shall control.

 

  12.3

Amendment and Waiver. Any provision of this Agreement may be amended or modified
and the observance of any provision may be waived (either retroactively or
prospectively) only by written consent of the parties. Either party’s failure to
enforce any provision of this Agreement shall not be construed as a waiver of
that party’s right to enforce such provision.

 

  12.4

Force Majeure. Either party shall be temporarily excused from performing under
this Agreement if any force majeure or other occurrence beyond the reasonable
control of either party makes such performance impossible, except a Disability
as defined in this Agreement, provided that the party subject to the force
majeure provides notice of such force majeure at the first reasonable
opportunity. Under such circumstances, performance under this Agreement that
related to the delay shall be suspended for the duration of the delay provided
the delayed party shall resume performance of its obligations with due diligence
once the delaying event subsides. In case of any such suspension, the parties
shall use their reasonable best efforts to overcome the cause and effect of such
suspension.

 

23



--------------------------------------------------------------------------------

  12.5

Remedies. Executive acknowledges that because of the nature of the Company’s
business, and the fact that the services to be performed by Executive pursuant
to this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character that give them a peculiar value, a breach of this
Agreement shall cause substantial injury to the Company for which money damages
cannot reasonably be ascertained and for which money damages would be
inadequate. Executive therefore agrees that the Company shall have the right to
obtain injunctive relief, including the right to have the provisions of this
Agreement specifically enforced by arbitration having equity jurisdiction, in
addition to any other remedies that the Company may have.

 

  12.6

Severability. If any term, provision, covenant, paragraph, or condition of this
Agreement is held to be invalid, illegal, or unenforceable by any court of
competent jurisdiction, that provision shall be modified or eliminated to the
minimum extent necessary so this Agreement shall otherwise remain enforceable in
full force and effect.

 

  12.7

Construction. Headings and captions are only for convenience and shall not
affect the construction or interpretation of this Agreement. Whenever the
context requires, words, used in the singular shall be construed to include the
plural and vice versa, and pronouns of any gender shall be deemed to include the
masculine, feminine, or neuter gender.

 

  12.8

Counterparts. This Agreement may be signed in counterpart copies, each of which
shall represent an original document, and all of which shall constitute a single
document.

 

  12.9

No Adverse Construction. The rule that a contract is to be construed against the
party drafting the contract is hereby waived, and shall have no applicability in
construing this Agreement or the terms hereof.

 

  12.10

Entire Agreement. With respect to its subject matter, namely, the employment by
the Company of Executive, this Agreement and all exhibits hereto (including the
documents expressly incorporated herein, such as the Code of Business Conduct
and Ethics) contain the entire understanding between the parties, and supersede
any prior agreements, understandings, and communications between the parties,
whether oral, written, implied or otherwise (including, but not limited to, any
term sheets).

 

  12.11

Assistance of Counsel. Executive expressly acknowledges that he was advised he
has the right to be represented by counsel of his own choosing in connection
with the negotiation and drafting of the terms of this Agreement, that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and that he has read and understands

 

24



--------------------------------------------------------------------------------

  the Agreement, is fully aware of its legal effect, and has entered into it
freely based on his own judgment and not on any representations or promises
other than those contained in this Agreement.

 

  12.12

Further Assurances. Each party hereto shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions of this Agreement and the transactions contemplated
by this Agreement.

 

  12.13

Payment of Taxes. To the extent that any taxes become payable by Executive by
virtue of any payments made or benefits conferred by the Company, the Company
shall not be liable to pay or obligated to reimburse Executive for any such
taxes or to make any adjustment under this Agreement. Any payments otherwise due
under this Agreement to Executive shall be reduced by any required withholding
for Federal, State and/or local taxes and other appropriate payroll deductions.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

The parties have executed this Executive Employment Agreement as of the date
first stated above:

 

EXECUTIVE     SUPERIOR INDUSTRIES INTERNATIONAL, INC.

/s/ Majdi B. Abulaban

    By:  

/s/ Timothy C. McQuay

Majdi B. Abulaban     Name:   Timothy C. McQuay     Title:   Executive Chairman
of the Board NOTICE ADDRESS     NOTICE ADDRESS

Executive’s address most recently

reflected in the Company’s records

   

Superior Industries International, Inc.

26600 Telegraph Rd., Suite 400

Southfield, MI 48033



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED ACTIVITIES

Board of Directors of SPX Corporation



--------------------------------------------------------------------------------

EXHIBIT B

INITIAL STOCK GRANT AWARD AGREEMENTS

See attached.



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

You have been granted RSUs (as defined below) in Superior Industries
International, Inc. (the “Company”), each of which represents one share of the
Company’s common stock, par value of $0.01 (“Common Shares”), subject to the
terms and conditions of the Superior Industries International, Inc. 2019
Inducement Grant Plan (the “Plan”), and this Notice of Grant and Restricted
Stock Unit Agreement (collectively, the “Notice and Agreement”). Unless
otherwise defined in the Notice and Agreement, capitalized terms shall have the
meanings set forth in the Plan.

 

Participant:   Majdi B. Abulaban Number of Restricted Stock Units Granted
(“RSUs”):   333,333 Grant Date:   May [●], 2019 Vesting Schedule (Period of
Restriction):   Vesting Dates:   

Vesting

Percentages:

  February 28, 2020    33.3%   February 28, 2021    33.4%   February 28, 2022   
33.3%

By signing below, you accept this grant of RSUs and you hereby represent that
you: (i) have reviewed the Plan and the Notice and Agreement, including Exhibit
A, in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (ii) agree to the terms
and conditions of the Plan and the Notice and Agreement; (iii) fully understand
and accept all provisions hereof; (iv) agree to accept as binding, conclusive,
and final all of the Administrator’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agree to
notify the Company upon any change in your notice address indicated below.

 

AGREED AND ACCEPTED: Signature:     Print Name:   Majdi B. Abulaban Notice
Address:        



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. The Company has granted to the Participant
the RSUs (as specified in the Notice of Grant on the preceding page (“Notice of
Grant”)), subject to the terms and conditions of the Notice and Agreement
(including the vesting conditions provided in Section 2 of the Notice and
Agreement). Each RSU represents the right to receive one Common Share, subject
to the terms of the Plan and the Notice and Agreement.

2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall be subject to the restrictions on
transfer specified in Section 4 of the Notice and Agreement. The Period of
Restriction shall expire as to the number of RSUs vested in the amount(s) and on
the date(s) specified in the Vesting Schedule in the Notice of Grant (each, a
“Vesting Date”). On each such Vesting Date, the applicable Common Shares
underlying the vested RSUs, if any, shall be distributed to the Participant as
soon as reasonably practicable, but in no event later than March 15 of the
calendar year following the calendar year in which a Vesting Date occurs. Prior
to the Vesting Date(s) specified in the Notice of Grant, the RSUs shall be
defined in this agreement as “Unvested RSUs.”

3. Forfeiture of Unvested RSUs. Except as otherwise provided in Section 9.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Service as an Employee, Consultant or Director for any reason, all
Unvested RSUs shall be immediately forfeited. Notwithstanding the foregoing, in
the event that the Participant’s Continuous Service terminates due to his death
or Disability, all Unvested RSUs shall automatically vest in full as of the date
of such termination. If the Participant breaches any of the restrictive
covenants contained in Exhibit A, then the Participant shall forfeit any RSUs
contemplated under the Notice and Agreement, whether or not vested or unvested
and whether or not distributed to the Participant.

4. Restriction on Transfer. None of the RSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Date. In addition, as a condition to any
transfer of the Common Shares underlying vested RSUs after such Vesting Date,
the Company may, in its discretion, require: (i) that the Common Shares shall
have been duly listed upon any national securities exchange or automated
quotation system on which the Common Shares may then be listed or quoted;
(ii) that either (a) a registration statement under the Securities Act of 1933,
as amended (“Securities Act”) with respect to the Common Shares shall be
effective, or (b) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Securities Act and the
Participant shall have entered into agreements with the Company as reasonably
required; and (iii) fulfillment of any other requirements deemed necessary by
counsel for the Company to comply with Applicable Law.

5. Restrictive Covenants. Notwithstanding anything to the contrary in the Notice
and Agreement, to the extent permitted by applicable law, as a condition
precedent to the Company granting the RSUs to the Participant, and in order to
receive any Shares or other payments pursuant to Section 6, the Participant must
have complied with the restrictive conditions, as set forth on Exhibit A
attached to the Notice and Agreement, through and including the Vesting Date and
any post-employment restrictions that are applicable. For the avoidance of
doubt, the restrictive conditions set forth on Exhibit A shall apply in addition
to (and shall not be limited by the provisions of) any other non-competition,
non-pooling, non-solicitation, confidentiality, non-disparagement or similar
covenants or conditions to which the Participant is a party with the Company or
any Affiliate thereof.

6. Distribution of Common Shares. The Company shall hold the Common Shares
underlying the Unvested RSUs until the applicable Vesting Date. When a Vesting
Date occurs, as soon as reasonably practicable, but in no event later than
March 15 of the calendar year following the calendar year in which such Vesting
Date occurs, the Company shall promptly distribute the applicable Common Shares
to the Participant, if any, subject to the terms of the Plan and the Notice and
Agreement.

7. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of RSUs credited (and that have not been
distributed to the Participant) to the Participant through the record date. The
dollar amount credited to the Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant or is forfeited. The rate of interest credited under the previous
sentence will be the prime rate of interest as reported by the Midwest edition
of the Wall Street Journal for the second business day of each quarter on an

 

2



--------------------------------------------------------------------------------

annual basis. The balance in the Account will be subject to the same terms
regarding vesting and forfeiture as the corresponding RSUs awarded under the
Notice and Agreement, and will be paid in cash in a single sum at the time the
corresponding RSUs vest and are distributed. If, from time to time prior to the
Vesting Dates, there is (i) any stock dividend, stock split or other change in
the Common Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, the number of RSUs (and Common
Shares to which they relate) under the Notice and Agreement may be adjusted to
reflect such transaction in accordance with the terms of the Plan.

8. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that only the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by the Notice and Agreement.

9. Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any RSUs, Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign income and/or employment taxes that are required by
Applicable Law to be withheld with respect to such amount. Participant
authorizes the Company to withhold from his or her compensation to satisfy any
income and/or employment tax withholding obligations in connection with the
award. If Participant is no longer employed by the Company at the time any
applicable taxes are due and must be remitted by the Company, Participant agrees
to pay applicable taxes to the Company, and the Company may delay distribution
of the Common Shares underlying the RSUs until proper payment of such taxes has
been made by Participant. Participant may satisfy such obligations under this
Section 9 by any method authorized under the Notice and Agreement and the Plan.

10. General.

(a)    The Notice and Agreement shall be governed by and construed under the
laws of the State of Michigan.

(b)    The Notice and Agreement and the Plan, which is incorporated herein by
reference, represent the entire agreement between the parties with respect to
the RSUs granted to the Participant. Except as provided in Section 10(a) of the
Notice and Agreement, in which case, the Notice and Agreement control, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of the Notice and Agreement, the terms and conditions of the Plan
shall prevail.

(c)    Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to (i) the
Participant at the addresses set forth in the Notice of Grant or as the
Participant may request by notifying the Company in writing and (ii) the Company
at its corporate headquarters to the attention of its General Counsel.

(d)    The rights of the Company under the Notice and Agreement and the Plan
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assignees. The rights and obligations of the
Participant under the Notice and Agreement may only be assigned with the prior
written consent of the Company.

(e)    Upon a request by the Company to the Participant, the Participant agrees
to execute any further documents or instruments necessary or desirable to carry
out the purposes or intent of the Notice and Agreement.

(f)    Participant acknowledges and agrees that the RSUs granted pursuant to the
Notice and Agreement shall be vested only by providing Continuous Service
through the Vesting Date(s) as an Employee, Consultant or Director, and not
through the mere act of being hired or appointed to any of the foregoing
positions.

 

3



--------------------------------------------------------------------------------

EXHIBIT A TO THE NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

To the extent permitted by applicable law, as a condition precedent to the
Company granting the Participant the RSUs, and in order to receive any Shares or
other payments pursuant to such grant, Participant must have complied with the
following restrictive conditions, through and including the Vesting Date and any
post-employment restrictions that are applicable.

1.    Nondisclosure and Nonuse of Confidential Information.

(a)    Participant shall not use or disclose to any person, either during
Participant’s Continuous Service or thereafter, any Confidential Information (as
defined below) of which Participant is or becomes aware, whether or not such
information is developed by him or her, for any reason or purpose whatsoever,
nor shall he or she make use of any of the Confidential Information for his or
her own purposes or for the benefit of any person except the Company or its
Affiliates, except (i) to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Company or an Affiliate thereof or (ii) to the
extent required to do so by a court of competent jurisdiction. Participant will
take all appropriate steps to safeguard Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at the termination of Participant’s Continuous Service,
or at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any Affiliate thereof that Participant may then
possess or have under his or her control.

(b)    “Confidential Information” means information that is not generally known
to the public (including the existence and content of the Notice and Agreement)
and that is used, developed or obtained by the Company or any of its Affiliates
in connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an Affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice and Agreement) concerning (i) the
business or affairs of the Company or any Affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

(c)    For the avoidance of doubt, this Section 1 does not prohibit or restrict
the Participant (or the Participant’s attorney) from responding to any inquiry
about the Notice and Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that he or she does
not need the prior authorization of the Company or an Affiliate thereof to make
any such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

(d)    Notwithstanding anything in this Section 1 or elsewhere in the Notice and
Agreement to the contrary, the Participant understands that he or she may,
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without
informing the Company prior to any such disclosure, disclose Confidential
Information (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, without informing the Company prior to any such
disclosure, if the Participant files a lawsuit against the Company for
retaliation for reporting a suspected violation of law, the Participant may,
pursuant to the DTSA, disclose Confidential Information to his or her attorney
and use the Confidential Information in the court proceeding or arbitration,
provided that the Participant files any document containing the Confidential
Information under seal and does not otherwise disclose the Confidential
Information, except pursuant to court order. Without prior authorization of the
Company, however, the Company does not authorize the Participant to disclose to
any third party (including any government official or any attorney the
Participant may retain) any communications that are covered by the Company’s
attorney-client privilege.



--------------------------------------------------------------------------------

2.    Covenants Not to Compete or Solicit.

(a)    Non-Competition. During Participant’s Continuous Service and ending
twelve (12) full months after the effective date of the termination of such
Continuous Service (the “Restricted Period”), Participant shall not engage and
shall cause his or her affiliates not to engage, directly or indirectly, either
as principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any other business engaged in the Subject Business (as defined below)
anywhere within the Restricted Territory (a “Prohibited Business”) except with
the Company’s prior written consent (which may be withheld in the Company’s sole
discretion). For purposes of the Notice and Agreement, “Subject Business” means
(i) the business of designing and manufacturing aluminum wheels for sale to
original equipment manufacturers (OEMs) and aftermarket distributors and
(ii) any other business conducted or actively contemplated by the Company or a
Subsidiary thereof, as of the effective date of the termination of Participant’s
Continuous Service with the Company or a Subsidiary thereof. For purposes of the
Notice and Agreement, “Restricted Territory” means the territory described on
Exhibit B attached hereto. Nothing herein shall prohibit Participant from being
a passive owner of not more than one percent (1.0%) of the outstanding stock of
any class of any corporation, which is publicly traded.

(b)    Non-Solicitation. During the Restricted Period, Participant shall not and
shall cause his or her affiliates not to directly or indirectly through another
person (i) induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or any of its Affiliates, as applicable, or
(ii) induce any customer, supplier, licensee, vendor or other business relation
of the Company or any of its Affiliates to cease doing business with the Company
or any of its Affiliates, or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee, vendor or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

3.    Intellectual Property Rights.

(a)    Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an Affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an Affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company) in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product. Participant recognizes and agrees that the Work
Product, to the extent copyrightable, constitutes works for hire under the
copyright laws of the United States.

(b)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its Affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

4.    Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an Affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law. The Company shall not, and shall
direct the Board and the Company’s senior executives to not, in any manner,
directly or indirectly, make any oral or written statement to any person that
disparages or places the Participant in a false or negative light; provided,
however, that none of the foregoing shall be required to make any untruthful
statement or to violate any law.

 

A-2



--------------------------------------------------------------------------------

5.    Enforcement.

(a)    Participant understands that the restrictions set forth in Exhibit A to
the Notice and Agreement may limit his or her ability to earn a livelihood in a
business similar to the business of the Company or an Affiliate thereof, but he
or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits in connection with his or her
Continuous Service with the Company or an Affiliate thereof to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Participant does not believe would prevent him or her from otherwise
earning a living. Participant has carefully considered the nature and extent of
the restrictions placed upon him or her by Exhibit A to the Notice and
Agreement, and hereby acknowledges and agrees that the same are reasonable, do
not confer a benefit upon the Company disproportionate to the detriment of
Participant and are reasonable in time, scope and territory and necessary for
the protection of the Company and its Affiliate and are an essential inducement
to the Company’s grant of RSUs under the Plan.

(b)    Because Participant’s services are unique and because Participant has
access to Confidential Information and Work Product, the Parties hereto agree
that money damages would be an inadequate remedy for any breach of the
provisions of Exhibit A to the Notice and Agreement. Therefore, in the event of
a breach or threatened breach of the restrictions in Exhibit A to the Notice and
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) or require Participant to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the covenants contained in Exhibit A
to the Notice and Agreement, if and when the judgment of a court of competent
jurisdiction is so entered against Participant.

(c)    If, at the time of enforcement of the restrictions provided in Exhibit A
to the Notice and Agreement, a court or arbitrator holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area determined to be reasonable under the circumstances by such court or
arbitrator, as applicable.

(d)    Participant covenants and agrees that he or she will not seek to
challenge the enforceability of the covenants contained in Exhibit A to the
Notice and Agreement against the Company or any of its Affiliates, nor will
Participant assert as a defense to any action seeking enforcement of the
provisions contained in Exhibit A to the Notice and Agreement (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by Participant.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

North America and Europe



--------------------------------------------------------------------------------

EXHIBIT C: EXCLUDED WORK PRODUCT

 

               I have no inventions.                The following is a complete
list of all Work Product relative to the subject matter of my Service with the
Company that have been created by me, alone or jointly with others, prior to the
Grant Date, which might relate to the Company’s present business:  

 

 

 

 

 

 

 

 

 

                                      Additional sheets attached.

 

Participant Signature:  

 

     Date:                   



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

NOTICE OF GRANT AND

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

You have been granted PRSUs (as defined below) in Superior Industries
International, Inc. (the “Company”), each of which represents one share of the
Company’s common stock, par value of $0.01 (“Common Shares”), subject to the
terms and conditions of the Superior Industries International, Inc. 2019
Inducement Grant Plan (the “Plan”), and this Notice of Grant and
Performance-Based Restricted Stock Unit Agreement (collectively, the “Notice and
Agreement”). Unless otherwise defined in the Notice and Agreement, capitalized
terms shall have the meanings set forth in the Plan.

 

Participant:   Majdi B. Abulaban Target Number of Performance-Based Restricted
Stock Units Granted (“PRSUs”):   Total: 666,667   Tranche 1: 222,222   Tranche
2: 222,222   Tranche 3: 222,223 Grant Date:   May [●], 2019 Vesting Schedule
(Period of Restriction):   Tranche    Vesting Date   

Tranche Vesting

Percentage:

  Tranche 1    December 31, 2019    100%   Tranche 2    December 31, 2020   
100%   Tranche 3    December 31, 2021    100%     Performance Periods:   Tranche
1: January 1, 2019 to December 31, 2019   Tranche 2: January 1, 2019 to
December 31, 2020   Tranche 3: January 1, 2019 to December 31, 2021 Performance
Goals:   The PRSUs may be earned, if at all, based on the Company’s achievement
of the following criteria during the applicable Performance Period:

Return on Invested Capital (40% of each tranche of PRSUs may be earned based on
achievement of this criteria)

 

Performance Level*   Minimum   Target   Maximum

Return on

Invested Capital

  Tranche 1               Tranche 2               Tranche 3            
Percentage of Target Payout   50%   100%   200%

“Return on Invested Capital” is equal to the yearly average of, pre-tax income
divided by Invested Capital during the Performance Period.

“Invested Capital” is equal to accounts receivable, inventory, prepaid aluminum,
net fixed assets and accounts payable.

Cumulative Earnings per Share (40% of each tranche of PRSUs may be earned based
on achievement of this criteria)

 

Performance Level*   Minimum   Target   Maximum Cumulative Earnings per Share  
Tranche 1               Tranche 2               Tranche 3             Percentage
of Target Payout   50%   100%   200%



--------------------------------------------------------------------------------

“Cumulative Earnings per Share” is equal to the sum of the Net Income divided by
the weighted average Common Shares outstanding for each of the fiscal years in
the Performance Period.

“Net Income” is equal to the amount of net income reported on the Company’s
consolidated income statement in its Form 10-K for each complete fiscal year in
the Performance Period.

Relative Total Shareholder Return (20% of each tranche of PRSUs may be earned
based on achievement of this criteria)

 

Performance Level*

  Minimum   Target   Maximum

Relative Total

  Tranche 1            

Shareholder

  Tranche 2            

Return

  Tranche 3            

Percentage of Target Payout

  50%   100%   200%

“Relative Total Shareholder Return” means the Company’s total stockholder return
performance (i.e., (Ending Stock Price – Beginning Stock Price) divided by
Beginning Stock Price), relative to the total stockholder return performance of
the Peer Group.

“Beginning Stock Price” means the opening stock price on the first day of the
applicable Performance Period (i.e., January 1, 2019).

“Ending Stock Price” means the closing stock price on the last day of the
applicable Performance Period (i.e., Tranche 1: December 31, 2019; Tranche 2:
December 31, 2020; and Tranche 3: December 31, 2021), with all dividends deemed
reinvested.

“Peer Group” means the following companies: Actuant Corporation, Cooper Tire &
Rubber Company, Dorman Products Inc., Gentex Corporation, Gentherm Inc., LCI
Industries, Inc., Meritor Inc., Modine Manufacturing Corp., Park-Ohio Holdings
Corp., Shiloh Industries, Inc., SPX FLOW, Inc., Standard Motor Products Inc.,
Stoneridge Inc., The Timken Company, Tower International Inc. and Visteon
Corporation. Companies which were part of the Peer Group as of the Grant Date
but are no longer publicly traded as of the last day of the Performance Period
shall be excluded. Companies which were part of the Peer Group and publicly
traded as of the Grant Date but file for bankruptcy prior to the last day of the
Performance Period shall be assigned a total stockholder return of -100% for the
Performance Period.

* Performance below the Minimum level during the applicable Performance Period
results in none of the PRSUs granted with respect to such Performance Period
being earned with respect to the applicable Performance Goal criteria.
Performance above the Maximum level results in no more than the maximum PRSUs
being earned (i.e., 200%) with respect to the applicable Performance Goal
criteria. Performance between the Minimum and Maximum levels shall be calculated
using linear interpolation with respect to the applicable Performance Goal.

By signing below, you accept this grant of PRSUs and you hereby represent that
you: (i) have reviewed the Plan and the Notice and Agreement, including Exhibit
A, in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (ii) agree to the terms
and conditions of the Plan and the Notice and Agreement; (iii) fully understand
and accept all provisions hereof; (iv) agree to accept as binding, conclusive,
and final all of the Administrator’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agree to
notify the Company upon any change in your notice address indicated below.

 

AGREED AND ACCEPTED: Signature:     Print Name:   Majdi B. Abulaban

Notice

Address:

       

 

2



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. The Company has granted to the Participant
the PRSUs (as specified in the Notice of Grant on the preceding page (“Notice of
Grant”)), which may be earned, if at all, based on the Company’s achievement of
the Performance Goals during the applicable Performance Period and subject to
the terms and conditions of the Notice and Agreement (including the vesting
conditions provided in Section 2 of the Notice and Agreement). Each PRSU that is
earned represents the right to receive one Common Share, subject to the terms of
the Plan and the Notice and Agreement.

2. Period of Restriction and Vesting. During the applicable Period of
Restriction specified in the Notice of Grant, the PRSUs shall be subject to the
restrictions on transfer specified in Section 4 of the Notice and Agreement. The
Period of Restriction shall expire as to the number of PRSUs earned and vested
in the amount and on the date specified in the applicable Vesting Schedule and
per the applicable Performance Goals in the Notice of Grant (the “Vesting
Date”). On the applicable Vesting Date, the applicable Common Shares underlying
the earned and vested PRSUs, if any, shall be distributed to the Participant as
soon as reasonably practicable, but in no event later than March 15 of the
calendar year following the calendar year in which the Vesting Date occurs.
Prior to the applicable Vesting Date specified in the Notice of Grant, the PRSUs
shall be defined in this agreement as “Unvested PRSUs.”

3. Forfeiture of Unvested PRSUs. Except as otherwise provided in Section 9.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Service as an Employee, Consultant or Director for any reason, all
Unvested PRSUs shall be immediately forfeited. For purposes of clarity, all
interests in any other PRSUs that are not earned, based on the Company’s
achievement of the applicable Performance Goals during the applicable
Performance Period, shall be immediately forfeited upon the expiration of the
applicable Performance Period. Notwithstanding the foregoing, in the event that
the Participant’s Continuous Service terminates due to his death or Disability
prior the end of the applicable Performance Period, all Unvested PRSUs shall
automatically vest in full assuming achievement of the Performance Goals at
target. If the Participant breaches any of the restrictive covenants contained
in Exhibit A, then the Participant shall forfeit any PRSUs contemplated under
the Notice and Agreement, whether or not vested or unvested and whether or not
distributed to the Participant.

4. Restriction on Transfer. None of the PRSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Date. In addition, as a condition to any
transfer of the Common Shares underlying earned and vested PRSUs after the
Vesting Date, the Company may, in its discretion, require: (i) that the Common
Shares shall have been duly listed upon any national securities exchange or
automated quotation system on which the Common Shares may then be listed or
quoted; (ii) that either (a) a registration statement under the Securities Act
of 1933, as amended (“Securities Act”) with respect to the Common Shares shall
be effective, or (b) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Securities Act and the
Participant shall have entered into agreements with the Company as reasonably
required; and (iii) fulfillment of any other requirements deemed necessary by
counsel for the Company to comply with Applicable Law.

5. Restrictive Covenants. Notwithstanding anything to the contrary in the Notice
and Agreement, to the extent permitted by applicable law, as a condition
precedent to the Company granting the PRSUs to the Participant, and in order to
receive any Shares or other payments pursuant to Section 6, the Participant must
have complied with the restrictive conditions, as set forth on Exhibit A
attached to the Notice and Agreement, through and including the applicable
Vesting Date and any post-employment restrictions that are applicable. For the
avoidance of doubt, the restrictive conditions set forth on Exhibit A shall
apply in addition to (and shall not be limited by the provisions of) any other
non-competition, non-pooling, non-solicitation, confidentiality,
non-disparagement or similar covenants or conditions to which the Participant is
a party with the Company or any Affiliate thereof.

6. Distribution of Common Shares. The Company shall hold the Common Shares
underlying the Unvested PRSUs until the applicable Vesting Date. When the
applicable Vesting Date occurs, as soon as reasonably practicable, but in no
event later than March 15 of the calendar year following the calendar year in
which such Vesting Date occurs, the Company shall promptly distribute the
applicable Common Shares to the Participant, if any, subject to the terms of the
Plan and the Notice and Agreement.

7. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of potential PRSUs credited (and that have not
been distributed to the Participant) to the Participant through the



--------------------------------------------------------------------------------

record date. The dollar amount credited to the Participant under the preceding
sentence will be credited to an account (“Account”) established for the
Participant for bookkeeping purposes only on the books of the Company. The
amounts credited to the Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Account is paid to the Participant or is forfeited. The rate of interest
credited under the previous sentence will be the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each quarter on an annual basis. The balance in the Account will
be subject to the same terms regarding earning, vesting and forfeiture as the
corresponding PRSUs awarded under the Notice and Agreement, and will be paid in
cash in a single sum at the time that the Common Shares underlying the
Participant’s PRSUs are earned, vested and distributed. For purposes of clarity,
if the Maximum Performance Goal is achieved, the dividend Account will be paid
at twice the amount of the Account at Target level if only the Threshold
Performance Goal is achieved, the dividend Account will be paid at half the
amount of the Account at Target level and if the Threshold Performance Goal is
not achieved, no dividends will be paid. The dividend Account for levels of
performance in between the foregoing levels of performance will be paid at
interpolated amounts as described in the Notice of Grant above. If no PRSUs are
earned, no amount in the Account will be paid. If, from time to time prior to
the Vesting Date, there is (i) any stock dividend, stock split or other change
in the Common Shares, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, the number of PRSUs (and Common
Shares to which they relate) under the Notice and Agreement may be adjusted to
reflect such transaction in accordance with the terms of the Plan.

8. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that only the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by the Notice and Agreement.

9. Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any PRSUs, Participant shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, all
federal, state, local and foreign income and/or employment taxes that are
required by Applicable Law to be withheld with respect to such amount.
Participant authorizes the Company to withhold from his or her compensation to
satisfy any income and/or employment tax withholding obligations in connection
with the award. If Participant is no longer employed by the Company at the time
any applicable taxes are due and must be remitted by the Company, Participant
agrees to pay applicable taxes to the Company, and the Company may delay
distribution of the Common Shares underlying the PRSUs until proper payment of
such taxes has been made by Participant. Participant may satisfy such
obligations under this Section 9 by any method authorized under the Notice and
Agreement and the Plan.

10. General.

(a)    The Notice and Agreement shall be governed by and construed under the
laws of the State of Michigan.

(b)    The Notice and Agreement and the Plan, which is incorporated herein by
reference, represent the entire agreement between the parties with respect to
the PRSUs granted to the Participant. Except as provided in Section 10(a) of the
Notice and Agreement, in which case, the Notice and Agreement control, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of the Notice and Agreement, the terms and conditions of the Plan
shall prevail.

(c)    Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to (i) the
Participant at the addresses set forth in the Notice of Grant or as the
Participant may request by notifying the Company in writing and (ii) the Company
at its corporate headquarters to the attention of its Chief Financial Officer.

(d)    The rights of the Company under the Notice and Agreement and the Plan
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assignees. The rights and obligations of the
Participant under the Notice and Agreement may only be assigned with the prior
written consent of the Company.

(e)    Upon a request by the Company to the Participant, the Participant agrees
to execute any further documents or instruments necessary or desirable to carry
out the purposes or intent of the Notice and Agreement.

 

4



--------------------------------------------------------------------------------

(f)    Participant acknowledges and agrees that the PRSUs granted and earned
pursuant to the Notice and Agreement may only become vested by providing
Continuous Service through the Vesting Date as an Employee, Consultant or
Director, and not through the mere act of being hired or appointed to any of the
foregoing positions.

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO THE NOTICE OF GRANT AND

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

To the extent permitted by applicable law, as a condition precedent to the
Company granting the Participant the PRSUs, and in order to receive any Shares
or other payments pursuant to such grant, Participant must have complied with
the following restrictive conditions, through and including the Vesting Date and
any post-employment restrictions that are applicable.

1.    Nondisclosure and Nonuse of Confidential Information.

(a)    Participant shall not use or disclose to any person, either during
Participant’s Continuous Service or thereafter, any Confidential Information (as
defined below) of which Participant is or becomes aware, whether or not such
information is developed by him or her, for any reason or purpose whatsoever,
nor shall he or she make use of any of the Confidential Information for his or
her own purposes or for the benefit of any person except the Company or its
Affiliates, except (i) to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Company or an Affiliate thereof or (ii) to the
extent required to do so by a court of competent jurisdiction. Participant will
take all appropriate steps to safeguard Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at the termination of Participant’s Continuous Service,
or at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any Affiliate thereof that Participant may then
possess or have under his or her control.

(b)    “Confidential Information” means information that is not generally known
to the public (including the existence and content of the Notice and Agreement)
and that is used, developed or obtained by the Company or any of its Affiliates
in connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an Affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice and Agreement) concerning (i) the
business or affairs of the Company or any Affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

(c)    For the avoidance of doubt, this Section 1 does not prohibit or restrict
the Participant (or the Participant’s attorney) from responding to any inquiry
about the Notice and Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that he or she does
not need the prior authorization of the Company or an Affiliate thereof to make
any such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

(d)    Notwithstanding anything in this Section 1 or elsewhere in the Notice and
Agreement to the contrary, the Participant understands that he or she may,
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without
informing the Company prior to any such disclosure, disclose Confidential
Information (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, without informing the Company prior to any such
disclosure, if the Participant files a lawsuit against the Company for
retaliation for reporting a suspected violation of law, the Participant may,
pursuant to the DTSA, disclose Confidential Information to his or her attorney
and use the Confidential Information in the court proceeding or arbitration,
provided that the Participant files any document containing the Confidential
Information under seal and does not otherwise disclose the Confidential
Information, except pursuant to court order. Without prior authorization of the
Company, however, the Company does not authorize the Participant to disclose to
any third party (including any government official or any attorney the
Participant may retain) any communications that are covered by the Company’s
attorney-client privilege.



--------------------------------------------------------------------------------

2.    Covenants Not to Compete or Solicit.

(a)    Non-Competition. During Participant’s Continuous Service and ending
twelve (12) full months after the effective date of the termination of such
Continuous Service (the “Restricted Period”), Participant shall not engage and
shall cause his or her affiliates not to engage, directly or indirectly, either
as principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any other business engaged in the Subject Business (as defined below)
anywhere within the Restricted Territory (a “Prohibited Business”) except with
the Company’s prior written consent (which may be withheld in the Company’s sole
discretion). For purposes of the Notice and Agreement, “Subject Business” means
(i) the business of designing and manufacturing aluminum wheels for sale to
original equipment manufacturers (OEMs) and aftermarket distributors and
(ii) any other business conducted or actively contemplated by the Company or a
Subsidiary thereof, as of the effective date of the termination of Participant’s
Continuous Service with the Company or a Subsidiary thereof. For purposes of the
Notice and Agreement, “Restricted Territory” means the territory described on
Exhibit B attached hereto. Nothing herein shall prohibit Participant from being
a passive owner of not more than one percent (1.0%) of the outstanding stock of
any class of any corporation, which is publicly traded.

(b)    Non-Solicitation. During the Restricted Period, Participant shall not and
shall cause his or her affiliates not to directly or indirectly through another
person (i) induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or any of its Affiliates, as applicable, or
(ii) induce any customer, supplier, licensee, vendor or other business relation
of the Company or any of its Affiliates to cease doing business with the Company
or any of its Affiliates, or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee, vendor or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

3.    Intellectual Property Rights.

(a)    Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an Affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an Affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company) in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product. Participant recognizes and agrees that the Work
Product, to the extent copyrightable, constitutes works for hire under the
copyright laws of the United States.

(b)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its Affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

4.    Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an Affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law. The Company shall not, and shall
direct the Board and the Company’s senior executives to not, in any manner,
directly or indirectly, make any oral or written statement to any person that
disparages or places the Participant in a false or negative light; provided,
however, that none of the foregoing shall be required to make any untruthful
statement or to violate any law.

 

A-2



--------------------------------------------------------------------------------

5.    Enforcement.

(a)    Participant understands that the restrictions set forth in Exhibit A to
the Notice and Agreement may limit his or her ability to earn a livelihood in a
business similar to the business of the Company or an Affiliate thereof, but he
or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits in connection with his or her
Continuous Service with the Company or an Affiliate thereof to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Participant does not believe would prevent him or her from otherwise
earning a living. Participant has carefully considered the nature and extent of
the restrictions placed upon him or her by Exhibit A to the Notice and
Agreement, and hereby acknowledges and agrees that the same are reasonable, do
not confer a benefit upon the Company disproportionate to the detriment of
Participant and are reasonable in time, scope and territory and necessary for
the protection of the Company and its Affiliate and are an essential inducement
to the Company’s grant of PRSUs under the Plan.

(b)    Because Participant’s services are unique and because Participant has
access to Confidential Information and Work Product, the Parties hereto agree
that money damages would be an inadequate remedy for any breach of the
provisions of Exhibit A to the Notice and Agreement. Therefore, in the event of
a breach or threatened breach of the restrictions in Exhibit A to the Notice and
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) or require Participant to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the covenants contained in Exhibit A
to the Notice and Agreement, if and when the judgment of a court of competent
jurisdiction is so entered against Participant.

(c)    If, at the time of enforcement of the restrictions provided in Exhibit A
to the Notice and Agreement, a court or arbitrator holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area determined to be reasonable under the circumstances by such court or
arbitrator, as applicable.

(d)    Participant covenants and agrees that he or she will not seek to
challenge the enforceability of the covenants contained in Exhibit A to the
Notice and Agreement against the Company or any of its Affiliates, nor will
Participant assert as a defense to any action seeking enforcement of the
provisions contained in Exhibit A to the Notice and Agreement (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by Participant.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

North America and Europe



--------------------------------------------------------------------------------

EXHIBIT C: EXCLUDED WORK PRODUCT

 

               I have no inventions.                The following is a complete
list of all Work Product relative to the subject matter of my Service with the
Company that have been created by me, alone or jointly with others, prior to the
Grant Date, which might relate to the Company’s present business:  

 

 

 

 

 

 

 

 

 

               Additional sheets attached.

 

Participant Signature:                                        
                                              Date:               



--------------------------------------------------------------------------------

EXHIBIT C

2019 LONG-TERM INCENTIVE AWARD AGREEMENTS

See attached.



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

SECTION 1

BACKGROUND AND PURPOSE

 

1.1

Background. The Plan permits the grant of Restricted Stock, Restricted Stock
Units and Performance Awards.

 

1.2

Purpose of the Plan. The purpose of the Plan is to provide Awards as an
inducement material to Majdi B. Abulaban (the “Participant”) entering into
employment with the Company and its Affiliates, and to encourage stock ownership
by the Participant, thereby aligning his interests with those of the Company’s
shareholders. The Plan is intended to comply with Section 303A.08 of the New
York Stock Exchange (“NYSE”) Listed Company Manual, which provides an exception
to the NYSE stockholder approval requirement for the issuance of securities with
regard to grants to the Participant as an inducement material to the Participant
entering into employment with the Company and its Affiliates.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1

“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the Act shall include such section, any valid rules or
regulations promulgated under such section, and any comparable provisions of any
future legislation, rules or regulations amending, supplementing or superseding
any such section, rule or regulation.

 

2.2

“Administrator” means, collectively, (i) the Board or (ii) a committee of the
Board designated in accordance with Section 4.1.

 

2.3

“Affiliate” means any corporation or any other entity (including, but not
limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.

 

2.4

“Applicable Law” means the legal requirements relating to the administration of
an Award issued pursuant to the Plan and similar incentive plans under any
applicable laws, including but not limited to federal and state employment,
labor, privacy and securities laws, the Code, and applicable rules and
regulations promulgated by any stock exchange or quotation system upon which the
Shares may then be listed or quoted.

 

2.5

“Award” means, individually or collectively, a grant under the Plan of
Restricted Stock, Restricted Stock Units and Performance Awards.

 

2.6

“Award Agreement” means the written agreement or program document between the
Company and the Participant setting forth the terms and provisions applicable to
each Award granted under the Plan, including the Grant Date.

 

2.7

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.8

“Cause” shall have the meaning assigned to such term in the Employment
Agreement.

 

2.9

“Change in Control” means the occurrence of any of the following:

 

  a)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934 Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

 

1



--------------------------------------------------------------------------------

  b)

The following individuals cease for any reason to constitute a majority of the
number of Directors then serving on the Board: individuals who, during any
period of two (2) consecutive years, constitute the Board and any new Director
(other than a Director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation, relating to the election of Directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the two (2) year period or whose appointment, election or
nomination for election was previously so approved or recommended;

 

  c)

The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

  d)

The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

2.10

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.11

“Committee” means any committee of the Board designated to administer the Plan
in accordance with Section 4.1.

 

2.12

“Company” means Superior Industries International, Inc., or any successor
thereto.

 

2.13

“Consultant” means any consultant, independent contractor or other person who
provides significant services (other than capital-raising activities) to the
Company or its Affiliates or any employee or affiliate of any of the foregoing,
but who is neither an Employee nor a Director.

 

2.14

“Continuous Service” means that the Participant’s employment or service
relationship with the Company or any Affiliate is not interrupted or terminated.
Continuous Service shall not be considered interrupted in the following cases:
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company and any Subsidiary or successor.
A leave of absence approved by the Company shall include sick leave, military
leave or any other personal leave approved by an authorized representative of
the Company. In the event the Participant’s status changes among the positions
of Employee, Director and Consultant, the Participant’s Continuous Service shall
not be considered terminated solely as a result of any such changes in status.
Whether military, government or other service or other leave of absence shall
constitute a termination of Continuous Service shall be determined in each case
by the Administrator at its discretion, and any determination by the
Administrator shall be final and conclusive; provided, however, that for
purposes of any Award that is subject to Section 409A of the Code, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treasury Regulations Section 1.409A-1(h).

 

2.15

“Director” means any individual who is a member of the Board of Directors of the
Company or an Affiliate of the Company.

 

2.16

“Disability” shall have the meaning assigned to such term in the Employment
Agreement.

 

2



--------------------------------------------------------------------------------

2.17

“Employee” means any current or prospective common-law employee of the Company
or an Affiliate.

 

2.18

“Employment Agreement” means that certain Executive Employment Agreement, dated
March 21, 2019, by and between the Company and the Participant.

 

2.19

“Fair Market Value” means with respect to a Share, as of any date, the closing
sales price reported for such Share as of such date, provided the Shares are
listed on an established stock exchange or a national market system, including
without limitation the NYSE. If no sales were reported on such date, the Fair
Market Value of a Share shall be the closing price for such Share as quoted on
the NYSE (or the exchange with the greatest volume of trading in the Shares) on
the last market trading day with reported sales prior to the date of
determination. In the case where the Company is not listed on an established
stock exchange or national market system, Fair Market Value shall be determined
by the Board in good faith in accordance with Code Section 409A and the
applicable Treasury regulations.

 

2.20

“Good Reason” shall have the meaning assigned to such term in the Employment
Agreement.

 

2.21

“Grant Date” means the first date on which all necessary corporate action has
been taken to approve the grant of the Award as provided in the Plan, or such
later date as is determined and specified as part of that authorization process.
Notice of the grant shall be provided to the grantee within a reasonable time
after the Grant Date.

 

2.22

“Independent Director” means a Nonemployee Director who is (i) a “nonemployee
director” within the meaning of Rule 16b-3 of the 1934 Act and (ii)
“independent” as determined under the applicable rules of the NYSE, as any of
these definitions may be modified or supplemented from time to time.

 

2.23

“Nonemployee Director” means a Director who is not employed by the Company or an
Affiliate.

 

2.24

“Performance Award” means an Award granted to the Participant pursuant to
Section 8 of the Plan, the vesting of which is contingent on the satisfaction of
specified performance conditions.

 

2.25

“Period of Restriction” means the period during which the transfer of Shares
underlying Awards of Restricted Stock or Restricted Stock Units are subject to
restrictions that subject the Shares to a substantial risk of forfeiture.

 

2.26

“Plan” means this Superior Industries International, Inc. 2019 Inducement Grant
Plan, as set forth in this instrument and as hereafter amended from time to
time.

 

2.27

“Restricted Stock” means an Award granted to the Participant pursuant to
Section 7 of the Plan. An Award of Restricted Stock constitutes a transfer of
ownership of Shares to the Participant from the Company subject to restrictions
against transferability, assignment, and hypothecation. Under the terms of the
Award, the restrictions against transferability are removed when the Participant
has met the specified vesting requirement.

 

2.28

“Restricted Stock Unit” means an Award granted to the Participant pursuant to
Section 7 of the Plan. An Award of Restricted Stock Units constitutes the right
to receive Shares (or the equivalent value in cash or other property if the
Administrator so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.

 

2.29

“SEC” means the U.S. Securities and Exchange Commission.

 

2.30

“Shares” means shares of common stock of the Company.

 

2.31

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

3



--------------------------------------------------------------------------------

SECTION 3

EFFECTIVE DATE AND TERM

 

3.1

Effective Date; Term. The Plan was approved by the Board effective as of May
[●], 2019 (the “Effective Date”), and, unless earlier terminated as provided
herein, the Plan will continue in effect until, and automatically terminate
after, the Shares available for grant in Section 5.1 have been granted to the
Participant. The termination of the Plan on such date shall not affect the
validity of any Award outstanding on the date of termination, which shall
continue to be governed by the applicable terms and conditions of the Plan.

SECTION 4

ADMINISTRATION

 

4.1

The Administrator. The Plan shall be administered by a Committee of the Board
appointed by the Board (which Committee shall consist of at least two Directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that at least two of the Directors
appointed to serve on the Committee shall be Independent Directors and that any
such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Awards that are made to the
Participant at the time of consideration for such Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation and Benefits Committee of the Board is designated as the
Administrator to administer the Plan. The Board may reserve to itself any or all
of the authority and responsibility of the Committee under the Plan or may act
as administrator of the Plan for any and all purposes.

 

4.2

Action and Interpretation by the Administrator. For purposes of administering
the Plan, the Administrator may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Administrator may deem appropriate. The Administrator may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any Award
in the manner and to the extent it deems necessary to carry out the intent of
the Plan. The Administrator’s interpretation of the Plan, any Awards granted
under the Plan, any Award Agreement and all decisions and determinations by the
Administrator with respect to the Plan are final, binding, and conclusive on all
persons and shall be given the maximum deference permitted by Applicable Law.
Each member of the Administrator is entitled to, in good faith, rely or act upon
any report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan. No member of the Administrator will be liable
for any good faith determination, act or omission in connection with the Plan or
any Award.

 

4.3

Authority of the Administrator. It shall be the duty of the Administrator to
administer the Plan in accordance with the Plan’s provisions and in accordance
with Applicable Law. The Administrator shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to: (a) determine the vesting
conditions, if any, applicable to Awards and the circumstances under which
vesting conditions may be modified, (b) determine the other terms and conditions
of the Awards, (c) interpret the Plan, (d) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith,
(e) interpret, amend or revoke any such rules, and (f) adopt such modifications,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of the United States or any non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in the United States
or such other jurisdictions and to further the objectives of the Plan.

 

4



--------------------------------------------------------------------------------

SECTION 5

SHARES SUBJECT TO THE PLAN

 

5.1

Number of Shares. Subject to adjustment as provided in Section 5.3, the total
number of Shares available for grant under the Plan shall be [●]1 Shares. Shares
granted under the Plan may be authorized but unissued Shares or reacquired
Shares bought on the market or otherwise.

 

5.2

Share Counting. Shares covered by an Award shall be subtracted from the Plan
share reserve as of the Grant Date based on the number of Shares covered by such
Award, including at the maximum amount for Performance Awards. Any Shares
subject to an Award under the Plan that, after the Effective Date, are
forfeited, canceled, settled, withheld to cover taxes, or otherwise terminated
without a distribution of Shares to the Participant will not thereafter be
deemed to be available for issuance under the Plan.

 

5.3

Adjustments in Awards and Authorized Shares. The number and kind of shares
authorized for grant under the Plan in Section 5.1 and the number and kind of
shares covered by each outstanding Award shall be proportionately adjusted for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, recapitalization, combination, reclassification,
spin-off, stock dividend on the Shares, or any other increase or decrease in the
number of such Shares effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
The Administrator shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction, and the decisions of the
Administrator in that respect shall be final, binding and conclusive.

SECTION 6

ELIGIBILITY

 

6.1

General. Awards may be granted only to the Participant on or promptly following
the Effective Date. Once the Shares in Section 5.1 have been granted to the
Participant pursuant to Awards under the Plan, no future Awards may be made
under the Plan.

SECTION 7

RESTRICTED STOCK OR RESTRICTED STOCK UNITS

 

7.1

Grant of Restricted Stock. Subject to the terms and provisions of the Plan, the
Administrator may grant Shares of Restricted Stock or Restricted Stock Units to
the Participant in such amounts as the Administrator, in its discretion, shall
determine.

 

7.2

Award Agreement. An Award of Restricted Stock or Restricted Stock Units shall be
evidenced by an Award Agreement setting forth the terms, conditions, and
restrictions applicable to the Award, as the Administrator, in its discretion,
shall determine. Unless the Administrator determines otherwise, Shares of
Restricted Stock shall be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

7.3

Transferability. Except as provided in this Section 7, Shares of Restricted
Stock or Awards of Restricted Stock Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until expiration of the
applicable Period of Restriction.

 

7.4

Other Restrictions. Restricted Stock and Restricted Stock Units shall be subject
to such other restrictions as the Administrator may impose. These restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments, upon the satisfaction of performance goals or otherwise,
as the Administrator determines at the time of the grant of the Award or
thereafter.

 

 

1 

NTD: This share reserve to cover: (i) the maximum number of shares subject to
each performance-based award, i.e., 1,333,334 initial stock grant PRSUs and [●]
2019 PRSUs, (ii) 333,333 initial stock grant RSUs, and (iii) [●] 2019 RSUs.

 

5



--------------------------------------------------------------------------------

7.5

Legend on Certificates. The Administrator, in its discretion, may place a legend
or legends on the certificates representing Restricted Stock to give appropriate
notice of such restrictions.

 

7.6

Removal of Restrictions. Except as otherwise provided in this Section 7, Shares
of Restricted Stock covered by each Restricted Stock grant made under the Plan
shall be released from escrow as soon as practicable after expiration of the
Period of Restriction. After the restrictions have lapsed, the Participant shall
be entitled to have any legend or legends under Section 7.5 removed from his
Share certificate, and the Shares shall be freely transferable by the
Participant, subject to Applicable Law.

 

7.7

Voting Rights. During the Period of Restriction, the Participant, to the extent
holding Shares of Restricted Stock granted hereunder, may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement. Except as otherwise provided in an Award Agreement, the Participant
shall have none of the rights of a shareholder with respect to Restricted Stock
Units until such time as Shares are paid in settlement of such Awards.

 

7.8

Dividends and Other Distributions. Unless otherwise provided by the
Administrator in an Award Agreement, Participants holding Shares of Restricted
Stock shall be entitled to receive all dividends and other distributions
declared with respect to such Shares during the Period of Restriction; provided,
that such dividends and other distributions shall be accumulated and paid to the
Participants at such time as the restrictions applicable to the Shares of
Restricted Stock lapse.

 

7.9

Return of Restricted Stock to Company. On the date that any forfeiture event set
forth in the Award Agreement occurs, the Restricted Stock or Restricted Stock
Units for which restrictions have not lapsed shall revert to the Company and
again shall become available for grant under the Plan.

SECTION 8

PERFORMANCE AWARDS

 

8.1

Grant of Performance Awards. The Administrator is authorized to grant any Award
under this Plan, including Restricted Stock or Restricted Stock Units with
performance-based vesting criteria, on such terms and conditions as may be
selected by the Administrator. Any such Awards with performance-based vesting
criteria are referred to herein as Performance Awards. The Administrator shall
have the complete discretion to determine the number of Performance Awards
granted to each Participant and to designate the provisions of such Performance
Awards as provided in Section 8.2. All Performance Awards shall be evidenced by
an Award Agreement or a written program established by the Administrator,
pursuant to which Performance Awards are awarded under the Plan under uniform
terms, conditions and restrictions set forth in such written program.

 

8.2

Performance Goals. The Administrator may establish performance goals for
Performance Awards which may be based on any criteria selected by the
Administrator. Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate. The time period during which the performance goals
or other vesting provisions must be met will be called the “Performance Period.”
If the Administrator determines that a change in the business, operations,
corporate structure or capital structure of the Company or the manner in which
the Company or an Affiliate conducts its business, or other events or
circumstances render performance goals to be unsuitable, the Administrator may
modify such performance goals in whole or in part, as the Administrator deems
appropriate. If the Participant is promoted, demoted or transferred to a
different business unit or function during a Performance Period, the
Administrator may determine that the performance goals or Performance Period are
no longer appropriate and may (i) adjust, change or eliminate the performance
goals or the applicable Performance Period as it deems appropriate to make such
goals and period comparable to the initial goals and period, or (ii) make a cash
payment to the Participant in an amount determined by the Administrator.

 

6



--------------------------------------------------------------------------------

SECTION 9

MISCELLANEOUS

 

9.1

Change in Control. Unless otherwise provided in the Award Agreement, in the
event of a Change in Control, unless an Award is assumed or substituted by the
successor corporation, then (i) all service-based restrictions and conditions on
any Award then outstanding shall lapse as of the date of the Change in Control,
and (ii) the payout level under all Performance Awards shall be deemed to have
been earned as of the date of the Change in Control based upon an assumed
achievement of all relevant performance goals at the “target” level. If an Award
is assumed or substituted by the successor corporation, then if within two
(2) years after the effective date of the Change in Control, the Participant’s
Continuous Service is terminated without Cause or the Participant resigns for
Good Reason, then as of the date of termination (i) all service-based vesting
restrictions applicable to his outstanding Awards shall lapse, and (ii) the
payout level under all of the Participant’s Performance Awards that were
outstanding immediately prior to effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of employment
termination based upon an assumed achievement of all relevant performance goals
at the “target” level.

 

9.2

Transfers Upon a Change in Control. In the sole and absolute discretion of the
Administrator, an Award Agreement may provide that in the event of certain
Change in Control events, which may include any or all of the Change in Control
events described in Section 2.9, Shares obtained pursuant to this Plan shall be
subject to certain rights and obligations, which include but are not limited to
the following: (i) the obligation to vote all such Shares in favor of such
Change in Control transaction, whether by vote at a meeting of the Company’s
shareholders or by written consent of such shareholders; (ii) the obligation to
sell or exchange all such Shares and all rights to acquire Shares, under this
Plan pursuant to the terms and conditions of such Change in Control transaction;
(iii) the right to transfer less than all but not all of such Shares pursuant to
the terms and conditions of such Change in Control transaction, and (iv) the
obligation to execute all documents and take any other action reasonably
requested by the Company to facilitate the consummation of such Change in
Control transaction.

 

9.3

No Effect on Employment or Service. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or an Affiliate to terminate any
Participant’s employment or service at any time, with or without Cause. Unless
otherwise provided by written contract, employment or service with the Company
or any of its Affiliates is on an at-will basis only.

 

9.4

Compensation Recoupment Policy. The Plan and all Awards issued hereunder shall
be subject to any compensation recovery and/or recoupment policy adopted by the
Company to comply with Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or to comport with
good corporate governance practices, as such policies may be amended from time
to time.

 

9.5

Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or, otherwise, sale or disposition of all or
substantially all of the business or assets of the Company.

 

9.6

Beneficiary Designations. If permitted by the Administrator, the Participant may
name a beneficiary or beneficiaries to whom any vested but unpaid Award shall be
paid in the event of the Participant’s death. Each such designation shall revoke
all prior designations by the Participant and shall be effective only if given
in a form and manner acceptable to the Administrator. In the absence of any such
designation, any vested benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.

 

9.7

Limited Transferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to an Award granted to the Participant shall be available during his lifetime
only to the Participant.

 

9.8

Restrictions on Share Transferability. The Administrator may impose such
restrictions on any Shares acquired pursuant to the exercise of an Award as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded or any blue sky
or state securities laws.

 

7



--------------------------------------------------------------------------------

9.9

Legal Compliance. Shares shall not be issued pursuant to the making of an Award
unless the issuance and delivery of Shares shall comply with the Securities Act
of 1933, as amended, the 1934 Act and other Applicable Law, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. Any Award made in violation hereof shall be null and void.

SECTION 10

SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE

 

10.1

General. It is intended that the payments and benefits provided under the Plan
and any Award shall either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code. The Plan and all Award Agreements
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers (other than in his capacity as the
Participant) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by the Participant or other taxpayer as a result of the
Plan or any Award.

 

10.2

Definitional Restrictions. Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Agreement by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have otherwise applied absent the non-409A-conforming
event.

 

10.3

Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to the Participant could qualify for any separation pay exemption
described in Treasury Regulations Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Administrator or the General Counsel) shall
determine which Awards or portions thereof will be subject to such exemptions.

 

10.4

Six-Month Delay in Certain Circumstances. Notwithstanding anything in the Plan
or in any Award Agreement to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Agreement by reason of the
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Administrator under Treasury Regulations
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
will resume at the end of the Required Delay Period. For purposes of this Plan,
the term “Specified Employee” has the meaning given such term in Code
Section 409A and the final regulations thereunder;

 

8



--------------------------------------------------------------------------------

  provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

10.5

Installment Payments. If, pursuant to an Award, the Participant is entitled to a
series of installment payments, the Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treasury
Regulations Section 1.409A-2(b)(2)(iii) (or any successor thereto).

 

10.6

Timing of Release of Claims. Whenever an Award conditions a payment or benefit
on the Participant’s execution and non-revocation of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of termination of the Participant’s employment, failing
which such payment or benefit shall be forfeited. If such payment or benefit is
exempt from Section 409A of the Code, the Company may elect to make or commence
payment at any time during such 60-day period. If such payment or benefit
constitutes Non-Exempt Deferred Compensation, then, subject to Section 10.4, (i)
if such 60-day period begins and ends in a single calendar year, the Company may
make or commence payment at any time during such period at its discretion, and
(ii) if such 60-day period begins in one calendar year and ends in the next
calendar year, the payment shall be made or commence during the second such
calendar year (or any later date specified for such payment under the applicable
Award), even if such signing and non-revocation of the release occur during the
first such calendar year included within such 60-day period. In other words, the
Participant is not permitted to influence the calendar year of payment based on
the timing of signing the release.

 

10.7

Permitted Acceleration. The Company shall have the sole authority to make any
accelerated distribution permissible under Treasury Regulations section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treasury Regulations section
1.409A-3(j)(4).

 

10.8

Timing of Distribution of Dividend Equivalents. Unless otherwise provided in the
applicable Award Agreement, any dividend equivalents granted with respect to an
Award hereunder will be paid or distributed no later than the 15th day of the
3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such dividends equivalents is no longer
subject to a substantial risk of forfeiture. In addition, notwithstanding
anything to the contrary in the Plan, in no event shall dividends or dividend
equivalents payable in connection with an Award granted under the Plan be paid
earlier than at the time that the Award or applicable portion thereof becomes
vested in accordance with the applicable Award Agreement.

SECTION 11

AMENDMENT, SUSPENSION, AND TERMINATION

 

11.1

Amendment, Suspension, or Termination. The Board, in its sole discretion, may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. The amendment, suspension or termination of the Plan shall not,
without the consent of the Participant, materially adversely alter or impair any
rights or obligations under any Award theretofore granted to such Participant.
No Award may be granted during any period of suspension or after termination of
the Plan.

SECTION 12

TAX WITHHOLDING

 

12.1

Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award, the Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required to be withheld with respect to such
Award.

 

9



--------------------------------------------------------------------------------

12.2

Withholding Arrangements. The Administrator, in its discretion and pursuant to
such procedures as it may specify from time to time, may permit the Participant
to satisfy such tax withholding obligation, in whole or in part by (a) electing
to have the Company withhold otherwise deliverable Shares or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the
applicable withholding amount. The amount of the withholding requirement shall
be deemed to include any amount which the Administrator agrees may be withheld
at the time the election is made; provided, however, in the case Shares are
withheld by the Company to satisfy the tax withholding that would otherwise be
issued to the Participant, the amount of such tax withholding shall be
determined by applying the relevant federal, state or local withholding tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date taxes
are required to be withheld.

SECTION 13

LEGAL CONSTRUCTION

 

13.1

Liability of Company. The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful grant or any Award or the issuance and
sale of any Shares hereunder, shall relieve the Company, its officers, Directors
and Employees of any liability in respect of the failure to grant such Award or
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

13.2

Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

13.3

Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

13.4

Requirements of Law. The granting of Awards and the issuance of Shares under the
Plan shall be subject to all Applicable Law and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

13.5

Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Michigan, without
giving effect to principles of conflicts of law of such state.

 

13.6

Captions. Captions are provided herein for convenience only, and shall not serve
as a basis for interpretation or construction of the Plan.

 

13.7

Plan Document Controls. All awards granted pursuant to the Plan shall be subject
to the terms and conditions of the Plan as amended and restated herein. The Plan
and each Award Agreement constitute the entire agreement with respect to the
subject matter hereof and thereof; provided that in the event of any
inconsistency between the Plan and such Award Agreement, the terms and
conditions of the Plan shall control.

 

10



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

You have been granted RSUs (as defined below) in Superior Industries
International, Inc. (the “Company”), each of which represents one share of the
Company’s common stock, par value of $0.01 (“Common Shares”), subject to the
terms and conditions of the Superior Industries International, Inc. 2019
Inducement Grant Plan (the “Plan”), and this Notice of Grant and Restricted
Stock Unit Agreement (collectively, the “Notice and Agreement”). Unless
otherwise defined in the Notice and Agreement, capitalized terms shall have the
meanings set forth in the Plan.

 

Participant:   

Majdi B. Abulaban

   Number of Restricted Stock Units Granted (“RSUs”):   

[●]1

   Grant Date:   

May [●], 2019

   Vesting Schedule (Period of Restriction):    Vesting Dates:  

Vesting

Percentages:

     

 

      February 28, 2020   33.3%      

 

      February 28, 2021   33.4%      

 

      February 28, 2022   33.3%      

 

  

By signing below, you accept this grant of RSUs and you hereby represent that
you: (i) have reviewed the Plan and the Notice and Agreement, including Exhibit
A, in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (ii) agree to the terms
and conditions of the Plan and the Notice and Agreement; (iii) fully understand
and accept all provisions hereof; (iv) agree to accept as binding, conclusive,
and final all of the Administrator’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agree to
notify the Company upon any change in your notice address indicated below.

 

AGREED AND ACCEPTED: Signature:   

 

Print Name:   

Majdi B. Abulaban

Notice Address:   

 

  

 

 

1 

NTD: Number of RSUs to be equal to $800,000 divided by the closing price on the
grant date.



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. The Company has granted to the Participant
the RSUs (as specified in the Notice of Grant on the preceding page (“Notice of
Grant”)), subject to the terms and conditions of the Notice and Agreement
(including the vesting conditions provided in Section 2 of the Notice and
Agreement). Each RSU represents the right to receive one Common Share, subject
to the terms of the Plan and the Notice and Agreement.

2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall be subject to the restrictions on
transfer specified in Section 4 of the Notice and Agreement. The Period of
Restriction shall expire as to the number of RSUs vested in the amount(s) and on
the date(s) specified in the Vesting Schedule in the Notice of Grant (each, a
“Vesting Date”). On each such Vesting Date, the applicable Common Shares
underlying the vested RSUs, if any, shall be distributed to the Participant as
soon as reasonably practicable, but in no event later than March 15 of the
calendar year following the calendar year in which a Vesting Date occurs. Prior
to the Vesting Date(s) specified in the Notice of Grant, the RSUs shall be
defined in this agreement as “Unvested RSUs.”

3. Forfeiture of Unvested RSUs. Except as otherwise provided in Section 9.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Service as an Employee, Consultant or Director for any reason, all
Unvested RSUs shall be immediately forfeited. If the Participant breaches any of
the restrictive covenants contained in Exhibit A, then the Participant shall
forfeit any RSUs contemplated under the Notice and Agreement, whether or not
vested or unvested and whether or not distributed to the Participant.

4. Restriction on Transfer. None of the RSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Date. In addition, as a condition to any
transfer of the Common Shares underlying vested RSUs after such Vesting Date,
the Company may, in its discretion, require: (i) that the Common Shares shall
have been duly listed upon any national securities exchange or automated
quotation system on which the Common Shares may then be listed or quoted;
(ii) that either (a) a registration statement under the Securities Act of 1933,
as amended (“Securities Act”) with respect to the Common Shares shall be
effective, or (b) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under the Securities Act and the
Participant shall have entered into agreements with the Company as reasonably
required; and (iii) fulfillment of any other requirements deemed necessary by
counsel for the Company to comply with Applicable Law.

5. Restrictive Covenants. Notwithstanding anything to the contrary in the Notice
and Agreement, to the extent permitted by applicable law, as a condition
precedent to the Company granting the RSUs to the Participant, and in order to
receive any Shares or other payments pursuant to Section 6, the Participant must
have complied with the restrictive conditions, as set forth on Exhibit A
attached to the Notice and Agreement, through and including the Vesting Date and
any post-employment restrictions that are applicable. For the avoidance of
doubt, the restrictive conditions set forth on Exhibit A shall apply in addition
to (and shall not be limited by the provisions of) any other non-competition,
non-pooling, non-solicitation, confidentiality, non-disparagement or similar
covenants or conditions to which the Participant is a party with the Company or
any Affiliate thereof.

6. Distribution of Common Shares. The Company shall hold the Common Shares
underlying the Unvested RSUs until the applicable Vesting Date. When a Vesting
Date occurs, as soon as reasonably practicable, but in no event later than
March 15 of the calendar year following the calendar year in which such Vesting
Date occurs, the Company shall promptly distribute the applicable Common Shares
to the Participant, if any, subject to the terms of the Plan and the Notice and
Agreement.

7. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of RSUs credited (and that have not been
distributed to the Participant) to the Participant through the record date. The
dollar amount credited to the Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant or is forfeited. The rate of interest credited under the previous
sentence will be the prime rate of interest as reported by the Midwest edition
of the Wall Street Journal for the second business day of each quarter on an
annual basis. The balance in the Account will be subject to the same terms
regarding vesting and forfeiture as the corresponding RSUs awarded under the
Notice and Agreement, and will be paid in cash in a single sum at the time the

 

2



--------------------------------------------------------------------------------

corresponding RSUs vest and are distributed. If, from time to time prior to the
Vesting Dates, there is (i) any stock dividend, stock split or other change in
the Common Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, the number of RSUs (and Common
Shares to which they relate) under the Notice and Agreement may be adjusted to
reflect such transaction in accordance with the terms of the Plan.

8. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that only the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by the Notice and Agreement.

9. Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any RSUs, Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign income and/or employment taxes that are required by
Applicable Law to be withheld with respect to such amount. Participant
authorizes the Company to withhold from his or her compensation to satisfy any
income and/or employment tax withholding obligations in connection with the
award. If Participant is no longer employed by the Company at the time any
applicable taxes are due and must be remitted by the Company, Participant agrees
to pay applicable taxes to the Company, and the Company may delay distribution
of the Common Shares underlying the RSUs until proper payment of such taxes has
been made by Participant. Participant may satisfy such obligations under this
Section 9 by any method authorized under the Notice and Agreement and the Plan.

10. General.

(a)    The Notice and Agreement shall be governed by and construed under the
laws of the State of Michigan.

(b)    The Notice and Agreement and the Plan, which is incorporated herein by
reference, represent the entire agreement between the parties with respect to
the RSUs granted to the Participant. Except as provided in Section 10(a) of the
Notice and Agreement, in which case, the Notice and Agreement control, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of the Notice and Agreement, the terms and conditions of the Plan
shall prevail.

(c)    Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to (i) the
Participant at the addresses set forth in the Notice of Grant or as the
Participant may request by notifying the Company in writing and (ii) the Company
at its corporate headquarters to the attention of its General Counsel.

(d)    The rights of the Company under the Notice and Agreement and the Plan
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assignees. The rights and obligations of the
Participant under the Notice and Agreement may only be assigned with the prior
written consent of the Company.

(e)    Upon a request by the Company to the Participant, the Participant agrees
to execute any further documents or instruments necessary or desirable to carry
out the purposes or intent of the Notice and Agreement.

(f)    Participant acknowledges and agrees that the RSUs granted pursuant to the
Notice and Agreement shall be vested only by providing Continuous Service
through the Vesting Date(s) as an Employee, Consultant or Director, and not
through the mere act of being hired or appointed to any of the foregoing
positions.

 

3



--------------------------------------------------------------------------------

EXHIBIT A TO THE NOTICE OF GRANT AND

RESTRICTED STOCK UNIT AGREEMENT

To the extent permitted by applicable law, as a condition precedent to the
Company granting the Participant the RSUs, and in order to receive any Shares or
other payments pursuant to such grant, Participant must have complied with the
following restrictive conditions, through and including the Vesting Date and any
post-employment restrictions that are applicable.

1.    Nondisclosure and Nonuse of Confidential Information.

(a)    Participant shall not use or disclose to any person, either during
Participant’s Continuous Service or thereafter, any Confidential Information (as
defined below) of which Participant is or becomes aware, whether or not such
information is developed by him or her, for any reason or purpose whatsoever,
nor shall he or she make use of any of the Confidential Information for his or
her own purposes or for the benefit of any person except the Company or its
Affiliates, except (i) to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Company or an Affiliate thereof or (ii) to the
extent required to do so by a court of competent jurisdiction. Participant will
take all appropriate steps to safeguard Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at the termination of Participant’s Continuous Service,
or at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any Affiliate thereof that Participant may then
possess or have under his or her control.

(b)    “Confidential Information” means information that is not generally known
to the public (including the existence and content of the Notice and Agreement)
and that is used, developed or obtained by the Company or any of its Affiliates
in connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an Affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice and Agreement) concerning (i) the
business or affairs of the Company or any Affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

(c)    For the avoidance of doubt, this Section 1 does not prohibit or restrict
the Participant (or the Participant’s attorney) from responding to any inquiry
about the Notice and Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that he or she does
not need the prior authorization of the Company or an Affiliate thereof to make
any such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

(d)    Notwithstanding anything in this Section 1 or elsewhere in the Notice and
Agreement to the contrary, the Participant understands that he or she may,
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without
informing the Company prior to any such disclosure, disclose Confidential
Information (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, without informing the Company prior to any such
disclosure, if the Participant files a lawsuit against the Company for
retaliation for reporting a suspected violation of law, the Participant may,
pursuant to the DTSA, disclose Confidential Information to his or her attorney
and use the Confidential Information in the court proceeding or arbitration,
provided that the Participant files any document containing the Confidential
Information under seal and does not otherwise disclose the Confidential
Information, except pursuant to court order. Without prior authorization of the
Company, however, the Company does not authorize the Participant to disclose to
any third party (including any government official or any attorney the
Participant may retain) any communications that are covered by the Company’s
attorney-client privilege.



--------------------------------------------------------------------------------

2.    Covenants Not to Compete or Solicit.

(a)    Non-Competition. During Participant’s Continuous Service and ending
twelve (12) full months after the effective date of the termination of such
Continuous Service (the “Restricted Period”), Participant shall not engage and
shall cause his or her affiliates not to engage, directly or indirectly, either
as principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any other business engaged in the Subject Business (as defined below)
anywhere within the Restricted Territory (a “Prohibited Business”) except with
the Company’s prior written consent (which may be withheld in the Company’s sole
discretion). For purposes of the Notice and Agreement, “Subject Business” means
(i) the business of designing and manufacturing aluminum wheels for sale to
original equipment manufacturers (OEMs) and aftermarket distributors and
(ii) any other business conducted or actively contemplated by the Company or a
Subsidiary thereof, as of the effective date of the termination of Participant’s
Continuous Service with the Company or a Subsidiary thereof. For purposes of the
Notice and Agreement, “Restricted Territory” means the territory described on
Exhibit B attached hereto. Nothing herein shall prohibit Participant from being
a passive owner of not more than one percent (1.0%) of the outstanding stock of
any class of any corporation, which is publicly traded.

(b)    Non-Solicitation. During the Restricted Period, Participant shall not and
shall cause his or her affiliates not to directly or indirectly through another
person (i) induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or any of its Affiliates, as applicable, or
(ii) induce any customer, supplier, licensee, vendor or other business relation
of the Company or any of its Affiliates to cease doing business with the Company
or any of its Affiliates, or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee, vendor or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

3.    Intellectual Property Rights.

(a)    Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an Affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an Affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company) in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product. Participant recognizes and agrees that the Work
Product, to the extent copyrightable, constitutes works for hire under the
copyright laws of the United States.

(b)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its Affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

4.    Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an Affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law. The Company shall not, and shall
direct the Board and the Company’s senior executives to not, in any manner,
directly or indirectly, make any oral or written statement to any person that
disparages or places the Participant in a false or negative light; provided,
however, that none of the foregoing shall be required to make any untruthful
statement or to violate any law.

 

A-2



--------------------------------------------------------------------------------

5.    Enforcement.

(a)    Participant understands that the restrictions set forth in Exhibit A to
the Notice and Agreement may limit his or her ability to earn a livelihood in a
business similar to the business of the Company or an Affiliate thereof, but he
or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits in connection with his or her
Continuous Service with the Company or an Affiliate thereof to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Participant does not believe would prevent him or her from otherwise
earning a living. Participant has carefully considered the nature and extent of
the restrictions placed upon him or her by Exhibit A to the Notice and
Agreement, and hereby acknowledges and agrees that the same are reasonable, do
not confer a benefit upon the Company disproportionate to the detriment of
Participant and are reasonable in time, scope and territory and necessary for
the protection of the Company and its Affiliate and are an essential inducement
to the Company’s grant of RSUs under the Plan.

(b)    Because Participant’s services are unique and because Participant has
access to Confidential Information and Work Product, the Parties hereto agree
that money damages would be an inadequate remedy for any breach of the
provisions of Exhibit A to the Notice and Agreement. Therefore, in the event of
a breach or threatened breach of the restrictions in Exhibit A to the Notice and
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) or require Participant to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the covenants contained in Exhibit A
to the Notice and Agreement, if and when the judgment of a court of competent
jurisdiction is so entered against Participant.

(c)    If, at the time of enforcement of the restrictions provided in Exhibit A
to the Notice and Agreement, a court or arbitrator holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area determined to be reasonable under the circumstances by such court or
arbitrator, as applicable.

(d)    Participant covenants and agrees that he or she will not seek to
challenge the enforceability of the covenants contained in Exhibit A to the
Notice and Agreement against the Company or any of its Affiliates, nor will
Participant assert as a defense to any action seeking enforcement of the
provisions contained in Exhibit A to the Notice and Agreement (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by Participant.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

North America and Europe



--------------------------------------------------------------------------------

EXHIBIT C: EXCLUDED WORK PRODUCT

 

                    I have no inventions.                    The following is a
complete list of all Work Product relative to the subject matter of my Service
with the Company that have been created by me, alone or jointly with others,
prior to the Grant Date, which might relate to the Company’s present business:
  

 

  

 

  

 

  

 

  

 

                                           Additional sheets attached.

 

Participant Signature:                                                          
   Date:                 



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

NOTICE OF GRANT AND

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

You have been granted PRSUs (as defined below) in Superior Industries
International, Inc. (the “Company”), each of which represents one share of the
Company’s common stock, par value of $0.01 (“Common Shares”), subject to the
terms and conditions of the Superior Industries International, Inc. 2019
Inducement Grant Plan (the “Plan”), and this Notice of Grant and
Performance-Based Restricted Stock Unit Agreement (collectively, the “Notice and
Agreement”). Unless otherwise defined in the Notice and Agreement, capitalized
terms shall have the meanings set forth in the Plan.

 

Participant:   Majdi B. Abulaban Target Number of Performance-Based Restricted
Stock Units Granted (“PRSUs”):   [●]1 Grant Date:   May [●], 2019 Vesting
Schedule (Period of Restriction):   Vesting Date:   

Percent of Earned

Shares Vesting

Percentage:

  December 31, 2021    100% Performance Period:   January 1, 2019 to
December 31, 2021 Performance Goals:   The PRSUs may be earned, if at all, based
on the Company’s achievement of the following criteria during the Performance
Period:

Return on Invested Capital (40% of the PRSUs may be earned based on achievement
of this criteria)

 

Performance Level*

  Minimum   Target   Maximum

Return on Invested Capital

           

Percentage of Target Payout

  50%   100%   200%

“Return on Invested Capital” is equal to the yearly average of, pre-tax income
divided by Invested Capital during the Performance Period.

“Invested Capital” is equal to accounts receivable, inventory, prepaid aluminum,
net fixed assets and accounts payable.

Cumulative Earnings per Share (40% of the PRSUs may be earned based on
achievement of this criteria)

 

Performance Level*

  Minimum   Target   Maximum

Cumulative Earnings per Share

           

Percentage of Target Payout

  50%   100%   200%

“Cumulative Earnings per Share” is equal to the sum of the Net Income divided by
the weighted average Common Shares outstanding for each of the fiscal years in
the Performance Period.

“Net Income” is equal to the amount of net income reported on the Company’s
consolidated income statement in its Form 10-K for each complete fiscal year in
the Performance Period.

 

1 

NTD: Number of PRSUs to be equal to $1,600,000 divided by the closing price on
the grant date.



--------------------------------------------------------------------------------

Relative Total Shareholder Return (20% of the PRSUs may be earned based on
achievement of this criteria)

 

Performance Level*

  Minimum   Target   Maximum

Relative Total Shareholder Return

           

Percentage of Target Payout

  50%   100%   200%

“Relative Total Shareholder Return” means the Company’s total stockholder return
performance (i.e., (Ending Stock Price – Beginning Stock Price) divided by
Beginning Stock Price), relative to the total stockholder return performance of
the Peer Group.

“Beginning Stock Price” means the opening stock price on the first day of the
Performance Period (i.e., January 1, 2019).

“Ending Stock Price” means the closing stock price on the last day of the
Performance Period (i.e., December 31, 2021), with all dividends deemed
reinvested.

“Peer Group” means the following companies: Actuant Corporation, Cooper Tire &
Rubber Company, Dorman Products Inc., Gentex Corporation, Gentherm Inc., LCI
Industries, Inc., Meritor Inc., Modine Manufacturing Corp., Park-Ohio Holdings
Corp., Shiloh Industries, Inc., SPX FLOW, Inc., Standard Motor Products Inc.,
Stoneridge Inc., The Timken Company, Tower International Inc. and Visteon
Corporation. Companies which were part of the Peer Group as of the Grant Date
but are no longer publicly traded as of the last day of the Performance Period
shall be excluded. Companies which were part of the Peer Group and publicly
traded as of the Grant Date but file for bankruptcy prior to the last day of the
Performance Period shall be assigned a total stockholder return of -100% for the
Performance Period.

* Performance below the Minimum level during the Performance Period results in
none of the PRSUs granted being earned with respect to the applicable
Performance Goal criteria. Performance above the Maximum level results in no
more than the maximum PRSUs being earned (i.e., 200%) with respect to the
applicable Performance Goal criteria. Performance between the Minimum and
Maximum levels shall be calculated using linear interpolation with respect to
the applicable Performance Goal.

By signing below, you accept this grant of PRSUs and you hereby represent that
you: (i) have reviewed the Plan and the Notice and Agreement, including Exhibit
A, in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (ii) agree to the terms
and conditions of the Plan and the Notice and Agreement; (iii) fully understand
and accept all provisions hereof; (iv) agree to accept as binding, conclusive,
and final all of the Administrator’s decisions regarding, and all
interpretations of, the Plan and the Notice and Agreement; and (v) agree to
notify the Company upon any change in your notice address indicated below.

 

AGREED AND ACCEPTED: Signature:     Print Name:   Majdi B. Abulaban Notice
Address:        

 

2



--------------------------------------------------------------------------------

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

2019 INDUCEMENT GRANT PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. The Company has granted to the Participant
the PRSUs (as specified in the Notice of Grant on the preceding page (“Notice of
Grant”)), which may be earned, if at all, based on the Company’s achievement of
the Performance Goals during the Performance Period and subject to the terms and
conditions of the Notice and Agreement (including the vesting conditions
provided in Section 2 of the Notice and Agreement). Each PRSU that is earned
represents the right to receive one Common Share, subject to the terms of the
Plan and the Notice and Agreement.

2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the PRSUs shall be subject to the restrictions on
transfer specified in Section 4 of the Notice and Agreement. The Period of
Restriction shall expire as to the number of PRSUs earned and vested in the
amount and on the date specified in the Vesting Schedule and per the Performance
Goals in the Notice of Grant (the “Vesting Date”). On the Vesting Date, the
applicable Common Shares underlying the earned and vested PRSUs, if any, shall
be distributed to the Participant as soon as reasonably practicable, but in no
event later than March 15 of the calendar year following the calendar year in
which the Vesting Date occurs. Prior to the Vesting Date specified in the Notice
of Grant, the PRSUs shall be defined in this agreement as “Unvested PRSUs.”

3. Forfeiture of Unvested PRSUs. Except as otherwise provided in Section 9.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Service as an Employee, Consultant or Director for any reason, all
Unvested PRSUs shall be immediately forfeited. For purposes of clarity, all
interests in any other PRSUs that are not earned, based on the Company’s
achievement of the Performance Goals during the Performance Period, shall be
immediately forfeited upon the expiration of the Performance Period. If the
Participant breaches any of the restrictive covenants contained in Exhibit A,
then the Participant shall forfeit any PRSUs contemplated under the Notice and
Agreement, whether or not vested or unvested and whether or not distributed to
the Participant.

4. Restriction on Transfer. None of the PRSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the Vesting Date. In addition, as a condition to any transfer of
the Common Shares underlying earned and vested PRSUs after the Vesting Date, the
Company may, in its discretion, require: (i) that the Common Shares shall have
been duly listed upon any national securities exchange or automated quotation
system on which the Common Shares may then be listed or quoted; (ii) that either
(a) a registration statement under the Securities Act of 1933, as amended
(“Securities Act”) with respect to the Common Shares shall be effective, or
(b) in the opinion of counsel for the Company, the proposed purchase shall be
exempt from registration under the Securities Act and the Participant shall have
entered into agreements with the Company as reasonably required; and
(iii) fulfillment of any other requirements deemed necessary by counsel for the
Company to comply with Applicable Law.

5. Restrictive Covenants. Notwithstanding anything to the contrary in the Notice
and Agreement, to the extent permitted by applicable law, as a condition
precedent to the Company granting the PRSUs to the Participant, and in order to
receive any Shares or other payments pursuant to Section 6, the Participant must
have complied with the restrictive conditions, as set forth on Exhibit A
attached to the Notice and Agreement, through and including the Vesting Date and
any post-employment restrictions that are applicable. For the avoidance of
doubt, the restrictive conditions set forth on Exhibit A shall apply in addition
to (and shall not be limited by the provisions of) any other non-competition,
non-pooling, non-solicitation, confidentiality, non-disparagement or similar
covenants or conditions to which the Participant is a party with the Company or
any Affiliate thereof.

6. Distribution of Common Shares. The Company shall hold the Common Shares
underlying the Unvested PRSUs until the Vesting Date. When the Vesting Date
occurs, as soon as reasonably practicable, but in no event later than March 15
of the calendar year following the calendar year in which such Vesting Date
occurs, the Company shall promptly distribute the applicable Common Shares to
the Participant, if any, subject to the terms of the Plan and the Notice and
Agreement.

7. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of potential PRSUs credited (and that have not
been distributed to the Participant) to the Participant through the record date.
The dollar amount credited to the Participant under the preceding sentence will
be credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant or is forfeited. The rate of interest credited under the previous
sentence will be the prime

 

3



--------------------------------------------------------------------------------

rate of interest as reported by the Midwest edition of the Wall Street Journal
for the second business day of each quarter on an annual basis. The balance in
the Account will be subject to the same terms regarding earning, vesting and
forfeiture as the corresponding PRSUs awarded under the Notice and Agreement,
and will be paid in cash in a single sum at the time that the Common Shares
underlying the Participant’s PRSUs are earned, vested and distributed. For
purposes of clarity, if the Maximum Performance Goal is achieved, the dividend
Account will be paid at twice the amount of the Account at Target level if only
the Threshold Performance Goal is achieved, the dividend Account will be paid at
half the amount of the Account at Target level and if the Threshold Performance
Goal is not achieved, no dividends will be paid. The dividend Account for levels
of performance in between the foregoing levels of performance will be paid at
interpolated amounts as described in the Notice of Grant above. If no PRSUs are
earned, no amount in the Account will be paid. If, from time to time prior to
the Vesting Date, there is (i) any stock dividend, stock split or other change
in the Common Shares, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, the number of PRSUs (and Common
Shares to which they relate) under the Notice and Agreement may be adjusted to
reflect such transaction in accordance with the terms of the Plan.

8. Tax Consequences. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that only the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by the Notice and Agreement.

9. Withholding. No later than the date as of which an amount first becomes
includible as income of Participant for any income and/or employment tax
purposes with respect to any PRSUs, Participant shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, all
federal, state, local and foreign income and/or employment taxes that are
required by Applicable Law to be withheld with respect to such amount.
Participant authorizes the Company to withhold from his or her compensation to
satisfy any income and/or employment tax withholding obligations in connection
with the award. If Participant is no longer employed by the Company at the time
any applicable taxes are due and must be remitted by the Company, Participant
agrees to pay applicable taxes to the Company, and the Company may delay
distribution of the Common Shares underlying the PRSUs until proper payment of
such taxes has been made by Participant. Participant may satisfy such
obligations under this Section 9 by any method authorized under the Notice and
Agreement and the Plan.

10. General.

(a)    The Notice and Agreement shall be governed by and construed under the
laws of the State of Michigan.

(b)    The Notice and Agreement and the Plan, which is incorporated herein by
reference, represent the entire agreement between the parties with respect to
the PRSUs granted to the Participant. Except as provided in Section 10(a) of the
Notice and Agreement, in which case, the Notice and Agreement control, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of the Notice and Agreement, the terms and conditions of the Plan
shall prevail.

(c)    Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of the Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to (i) the
Participant at the addresses set forth in the Notice of Grant or as the
Participant may request by notifying the Company in writing and (ii) the Company
at its corporate headquarters to the attention of its Chief Financial Officer.

(d)    The rights of the Company under the Notice and Agreement and the Plan
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assignees. The rights and obligations of the
Participant under the Notice and Agreement may only be assigned with the prior
written consent of the Company.

(e)    Upon a request by the Company to the Participant, the Participant agrees
to execute any further documents or instruments necessary or desirable to carry
out the purposes or intent of the Notice and Agreement.

(f)    Participant acknowledges and agrees that the PRSUs granted and earned
pursuant to the Notice and Agreement may only become vested by providing
Continuous Service through the Vesting Date as an Employee, Consultant or
Director, and not through the mere act of being hired or appointed to any of the
foregoing positions.

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO THE NOTICE OF GRANT AND

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

To the extent permitted by applicable law, as a condition precedent to the
Company granting the Participant the PRSUs, and in order to receive any Shares
or other payments pursuant to such grant, Participant must have complied with
the following restrictive conditions, through and including the Vesting Date and
any post-employment restrictions that are applicable.

1.    Nondisclosure and Nonuse of Confidential Information.

(a)    Participant shall not use or disclose to any person, either during
Participant’s Continuous Service or thereafter, any Confidential Information (as
defined below) of which Participant is or becomes aware, whether or not such
information is developed by him or her, for any reason or purpose whatsoever,
nor shall he or she make use of any of the Confidential Information for his or
her own purposes or for the benefit of any person except the Company or its
Affiliates, except (i) to the extent that such disclosure or use is directly
related to and required by Participant’s performance in good faith of duties
assigned to Participant by the Company or an Affiliate thereof or (ii) to the
extent required to do so by a court of competent jurisdiction. Participant will
take all appropriate steps to safeguard Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. Participant shall
deliver to the Company at the termination of Participant’s Continuous Service,
or at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
defined below) of the Company or any Affiliate thereof that Participant may then
possess or have under his or her control.

(b)    “Confidential Information” means information that is not generally known
to the public (including the existence and content of the Notice and Agreement)
and that is used, developed or obtained by the Company or any of its Affiliates
in connection with its business, including, but not limited to, information,
observations and data obtained by Participant during Participant’s Continuous
Service with the Company, an Affiliate or any predecessors thereof (including
those obtained prior to the date of the Notice and Agreement) concerning (i) the
business or affairs of the Company or any Affiliate (or such predecessors) and
(ii) products, services, fees, costs, pricing structures, analyses, drawings,
photographs and reports, computer software (including operating systems,
applications and program listings), data bases, accounting and business methods,
inventions, devices, new developments, methods and processes (whether patentable
or unpatentable and whether or not reduced to practice), customers and clients
and customer and client lists, all technology and trade secrets, and all similar
and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Participant proposes to disclose or use such information.

(c)    For the avoidance of doubt, this Section 1 does not prohibit or restrict
the Participant (or the Participant’s attorney) from responding to any inquiry
about the Notice and Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant understands and acknowledges that he or she does
not need the prior authorization of the Company or an Affiliate thereof to make
any such reports or disclosures and that he or she is not required to notify the
Company that he has made such reports or disclosures.

(d)    Notwithstanding anything in this Section 1 or elsewhere in the Notice and
Agreement to the contrary, the Participant understands that he or she may,
pursuant to the U.S. Defend Trade Secrets Act of 2016 (“DTSA”), without
informing the Company prior to any such disclosure, disclose Confidential
Information (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (B) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, without informing the Company prior to any such
disclosure, if the Participant files a lawsuit against the Company for
retaliation for reporting a suspected violation of law, the Participant may,
pursuant to the DTSA, disclose Confidential Information to his or her attorney
and use the Confidential Information in the court proceeding or arbitration,
provided that the Participant files any document containing the Confidential
Information under seal and does not otherwise disclose the Confidential
Information, except pursuant to court order. Without prior authorization of the
Company, however, the Company does not authorize the Participant to disclose to
any third party (including any government official or any attorney the
Participant may retain) any communications that are covered by the Company’s
attorney-client privilege.



--------------------------------------------------------------------------------

2.    Covenants Not to Compete or Solicit.

(a)    Non-Competition. During Participant’s Continuous Service and ending
twelve (12) full months after the effective date of the termination of such
Continuous Service (the “Restricted Period”), Participant shall not engage and
shall cause his or her affiliates not to engage, directly or indirectly, either
as principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any other business engaged in the Subject Business (as defined below)
anywhere within the Restricted Territory (a “Prohibited Business”) except with
the Company’s prior written consent (which may be withheld in the Company’s sole
discretion). For purposes of the Notice and Agreement, “Subject Business” means
(i) the business of designing and manufacturing aluminum wheels for sale to
original equipment manufacturers (OEMs) and aftermarket distributors and
(ii) any other business conducted or actively contemplated by the Company or a
Subsidiary thereof, as of the effective date of the termination of Participant’s
Continuous Service with the Company or a Subsidiary thereof. For purposes of the
Notice and Agreement, “Restricted Territory” means the territory described on
Exhibit B attached hereto. Nothing herein shall prohibit Participant from being
a passive owner of not more than one percent (1.0%) of the outstanding stock of
any class of any corporation, which is publicly traded.

(b)    Non-Solicitation. During the Restricted Period, Participant shall not and
shall cause his or her affiliates not to directly or indirectly through another
person (i) induce any employee of the Company or any of its Affiliates to leave
the employ of the Company or any of its Affiliates, as applicable, or
(ii) induce any customer, supplier, licensee, vendor or other business relation
of the Company or any of its Affiliates to cease doing business with the Company
or any of its Affiliates, or in any way intentionally interfere with the
relationship between any such customer, supplier, licensee, vendor or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.

3.    Intellectual Property Rights.

(a)    Participant hereby assigns, transfers and conveys to the Company all of
Participant’s right, title and interest in and to all Work Product. Participant
agrees that all Work Product belongs in all instances to the Company.
Participant will promptly disclose such Work Product to the Company and perform
all actions reasonably requested by the Company or an Affiliate thereof (whether
during or after the period of Participant’s Continuous Service with the Company
or an Affiliate thereof) to establish and confirm the Company’s ownership of
such Work Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company (whether during or after the period of
Participant’s Continuous Service with the Company) in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Work Product. Participant recognizes and agrees that the Work
Product, to the extent copyrightable, constitutes works for hire under the
copyright laws of the United States.

(b)    “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, trade dress, logos
and all similar or related information (whether patentable or unpatentable)
which relates to the Company’s or any of its Affiliates’ actual or anticipated
business, operations, research and development or existing or future products or
services and which are conceived, developed or made by Participant (whether or
not during usual business hours and whether or not alone or in conjunction with
any other person) during the period of Participant’s Continuous Service together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Participant hereby represents and warrants that the patents and other
assets owned by Participant set forth on Exhibit C are not related in any way to
the Company, except as stated therein.

4.    Non-Disparagement. The Participant shall not, in any manner, directly or
indirectly, make any oral or written statement to any person that disparages or
places the Company or an Affiliate thereof or any of their respective officers,
shareholders or advisors, or any member of the Board, in a false or negative
light; provided, however, that the Participant shall not be required to make any
untruthful statement or to violate any law. The Company shall not, and shall
direct the Board and the Company’s senior executives to not, in any manner,
directly or indirectly, make any oral or written statement to any person that
disparages or places the Participant in a false or negative light; provided,
however, that none of the foregoing shall be required to make any untruthful
statement or to violate any law.

 

A-2



--------------------------------------------------------------------------------

5.    Enforcement.

(a)    Participant understands that the restrictions set forth in Exhibit A to
the Notice and Agreement may limit his or her ability to earn a livelihood in a
business similar to the business of the Company or an Affiliate thereof, but he
or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits in connection with his or her
Continuous Service with the Company or an Affiliate thereof to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Participant does not believe would prevent him or her from otherwise
earning a living. Participant has carefully considered the nature and extent of
the restrictions placed upon him or her by Exhibit A to the Notice and
Agreement, and hereby acknowledges and agrees that the same are reasonable, do
not confer a benefit upon the Company disproportionate to the detriment of
Participant and are reasonable in time, scope and territory and necessary for
the protection of the Company and its Affiliate and are an essential inducement
to the Company’s grant of PRSUs under the Plan.

(b)    Because Participant’s services are unique and because Participant has
access to Confidential Information and Work Product, the Parties hereto agree
that money damages would be an inadequate remedy for any breach of the
provisions of Exhibit A to the Notice and Agreement. Therefore, in the event of
a breach or threatened breach of the restrictions in Exhibit A to the Notice and
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security) or require Participant to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the covenants contained in Exhibit A
to the Notice and Agreement, if and when the judgment of a court of competent
jurisdiction is so entered against Participant.

(c)    If, at the time of enforcement of the restrictions provided in Exhibit A
to the Notice and Agreement, a court or arbitrator holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area determined to be reasonable under the circumstances by such court or
arbitrator, as applicable.

(d)    Participant covenants and agrees that he or she will not seek to
challenge the enforceability of the covenants contained in Exhibit A to the
Notice and Agreement against the Company or any of its Affiliates, nor will
Participant assert as a defense to any action seeking enforcement of the
provisions contained in Exhibit A to the Notice and Agreement (including an
action seeking injunctive relief) that such provisions are not enforceable due
to lack of sufficient consideration received by Participant.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B: RESTRICTED TERRITORY

North America and Europe



--------------------------------------------------------------------------------

EXHIBIT C: EXCLUDED WORK PRODUCT

 

                    I have no inventions.                    The following is a
complete list of all Work Product relative to the subject matter of my Service
with the Company that have been created by me, alone or jointly with others,
prior to the Grant Date, which might relate to the Company’s present business:
  

 

  

 

  

 

  

 

  

 

                                           Additional sheets attached.

 

Participant Signature:                                                          
   Date:                 



--------------------------------------------------------------------------------

EXHIBIT D

RELEASE AGREEMENT LANGUAGE

In consideration for this severance compensation, Executive, upon accepting such
severance payment, on behalf of himself, his agents, heirs, executors,
administrators, and assigns, expressly and unconditionally releases and forever
discharges the Company and its successors and assigns, and all of their
respective agents, Directors, officers, owners, partners, employees,
representatives, insurers, attorneys, parent companies, subsidiaries,
affiliates, and joint venturers, and each of them, past and present, from any
and all claims, actions, causes of action, demands, rights, or damages of any
kind or nature which he may now have, or ever have, whether known or unknown,
based upon acts or events that occurred on or before the date on which Executive
accepts the severance compensation, including any claims, causes of action or
demands of any nature arising out of or in any way relating to his employment
with, or separation from the Company on or before the date of the execution of
this Agreement. This release specifically includes, but is not limited to, any
claims for fraud; breach of contract; breach of implied covenant of good faith
and fair dealing; inducement of breach; interference with contract; wrongful or
unlawful discharge or demotion; violation of public policy; assault and battery
(sexual or otherwise); invasion of privacy; intentional or negligent infliction
of emotional distress; intentional or negligent misrepresentation; conspiracy;
failure to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or
other compensation of any sort; retaliation, discrimination or harassment on the
basis of age, race, color, sex, gender, national origin, ancestry, religion,
disability, handicap, medical condition, marital status, sexual orientation or
any other protected category; any claim arising under any state or federal
statute or common law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., the Americans with Disabilities
Act, 42 U.S.C. §§ 12101, et seq., the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act), 29 U.S.C. §§ 623, et seq.,
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et
seq., the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.; the
Elliot-Larsen Civil Rights Act; the Michigan Persons with Disabilities Civil
Rights Act; the Michigan Constitution; and any other statutory or common law
claim; provided, that the foregoing is not intended to release or waive
Executive’s right to receive the severance payments and benefits pursuant to
Section [4.2.3][4.2.5] of the Employment Agreement, dated as of March 28, 2019,
by and between the Company and Executive.

Executive expressly acknowledges and agrees that he is releasing all known and
unknown claims. Executive acknowledges that the benefits he is receiving in
exchange for this Release are more than the benefits to which he otherwise would
have been entitled, and that such benefits constitute valid and adequate
consideration for this Release. Executive further acknowledges that he has read
this Release, understands all of its terms, and has consulted with counsel of
his choosing before signing this Agreement.



--------------------------------------------------------------------------------

EXHIBIT E

EXCLUDED WORK PRODUCT

 

               I have no inventions.                The following is a complete
list of all Work Product relative to the subject matter of my employment with
the Company that have been created by me, alone or jointly with others, prior to
the Start Date, which might relate to the Company’s present business:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               Additional sheets attached.

 

Executive Signature:  

 

     Date:                   